Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 1 of 157




           EXHIBIT “A”
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 2 of 157
                        Mark L. Lobaugh, M.D.

 1                    UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
 2                               AT CHARLESTON
 3    __________________________
 4    IN RE: ETHICON, INC.,             )   Master File No.
      PELVIC REPAIR SYSTEM              )   2:12-MD-02327
 5    PRODUCTS LIABILITY                )
      LITIGATION,                       )   MDL No. 2327
 6                                      )
                                        )   HON. JOSEPH R. GOODWIN,
 7                                      )   U.S. DISTRICT JUDGE
      _______________________           )   _____________________
 8                                      )
      REBECCA DALBERG, ET AL,           )
 9                                      )
              Plaintiffs,               )
10                                      )   Case No.: 2:13-cv-09725
      v.                                )
11                                      )
      ETHICON, INC., ET AL.,            )
12                                      )
              Defendants.               )
13    __________________________
14
15
16                -----------------------------------
17                 ORAL AND VIDEOTAPED DEPOSITION OF
18                         MARK L. LOBAUGH, M.D.
19                           SEPTEMBER 26, 2018
20                -----------------------------------
21
22
23
24

Golkow Litigation Services                                              Page 1
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 3 of 157
                        Mark L. Lobaugh, M.D.

 1            ORAL AND VIDEOTAPED DEPOSITION OF

 2    MARK L. LOBAUGH, M.D., produced as a witness at

 3    the instance of the Defendants, and duly sworn, was

 4    taken in the above-styled and numbered cause on

 5    September 26, 2018, from 1:24 p.m. to 4:45 p.m.,

 6    before Karen L. D. Schoeve, CSR, RDR, CRR, in and

 7    for the State of Texas, reported by computerized

 8    machine shorthand, at the offices of 800 East

 9    Central Texas Expressway, Harker Heights, Texas,

10    pursuant to the Federal Rules of Civil Procedure

11    and the procedures set forth In Re: Ethicon Inc.,

12    Pelvic Repair System Products Liability Litigation,

13    MDL No. 2327.

14          It is further agreed that Rule 30(b)(5) is

15    waived by agreement of the parties.

16

17

18

19

20

21

22

23

24

Golkow Litigation Services                                              Page 2
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 4 of 157
                        Mark L. Lobaugh, M.D.

 1                    A P P E A R A N C E S
 2    FOR THE PLAINTIFF: (Appeared by videoconference)
 3         SEAN FARRELL, ESQUIRE
           KLINE & SPECTER, PC
 4         1525 Locust Street, 19th Floor
           Philadelphia, Pennsylvania 19102
 5         T: 215.772.1000
           F: 215.772.0397
 6         sean.farrell@klinespecter.com
 7
      FOR DEFENDANTS ETHICON, INC., AND JOHNSON & JOHNSON:
 8
             JEFFREY R. JOHNSON, ESQUIRE
 9           JRJ MEDIATION
             P.O. Box 3162
10           Edmonds, Washington 98020-3162
             T: 206.234.3289
11           jeff@jrjohnsonmediation.com
12
      FOR THE WITNESS:
13
             TERRI S. HARRIS, ESQUIRE
14           STEED DUNNILL REYNOLDS MURPHY LAMBERTH, LLP
             303 Camp Craft Road, Suite 350
15           Austin, Texas 78746
             T: 512.476.1094
16           F: 512.476.7770
             terriharris@steedlawfirm.com
17
18    ALSO PRESENT:
19        Jason Lemley, Videographer
20
      THE COURT REPORTER:
21
            Karen L. D. Schoeve
22          Certified Shorthand Reporter
            Certified Realtime Reporter
23          Registered Diplomate Reporter
            Realtime Systems Administrator
24

Golkow Litigation Services                                              Page 3
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 5 of 157
                        Mark L. Lobaugh, M.D.

 1                                    INDEX

 2                                                                      PAGE

 3    Appearances                                                          3

 4

 5    MARK L. LOBAUGH, M.D.

 6            Examination By Mr. Johnson                                   8

 7            Examination By Mr. Farrell                                  72

 8            Further Examination By Mr. Johnson                         138

 9

10    Changes and Signature                                              152

11    Reporter's Certificate                                             154

12

13

14

15

16          REPORTER'S NOTE 1:        Please be advised that an

17    UNCERTIFIED ROUGH DRAFT version of this transcript

18    exists.     If you are in possession of said rough

19    draft, please replace it immediately with this

20    CERTIFIED FINAL TRANSCRIPT.

21

22          REPORTER'S NOTE 2:        Quotation marks are used for

23    clarity and do not necessarily reflect a direct

24    quote.

Golkow Litigation Services                                              Page 4
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 6 of 157
                        Mark L. Lobaugh, M.D.

 1                               EXHIBIT INDEX
 2    NO. DESCRIPTION                                 PAGE
 3    Exhibit 1                                         15
           Third Amended Notice of Video Deposition
 4         (10 pages)
 5    Exhibit 2                                         15
           Curriculum Vitae
 6         (1 page)
 7    Exhibit 3                                         41
           Gynecare Prolift®, Surgeon's Resource
 8         Monograph, Approved 04/13/07,
           Marketing Services
 9         Bates stamped ETH.MESH.03460813 - 03460825
           Highly Confidential
10         Subject to Stipulation and Order of
           Confidentiality
11
      Exhibit 4                                                          44
12         Potential Risks of Non-Mesh POP Surgery
           (1 page)
13
      Exhibit 5                                                          45
14         Potential Risks of Non-Mesh and Mesh
           POP Surgeries
15         (1 page)
16    Exhibit 6                                                          24
           Medical records from Metroplex Hospital,
17         dated 08/24/07
           Bates stamped
18         DALBERGR_LOBAU_MDR00004 - 5
19    Exhibit 7                                                          56
           Disclosure and Consent, Medical and
20         Surgical Procedures, dated 08/24/07
           Bates stamped DALBERGR_PSR_00603 - 605
21
      Exhibit 8                                                          67
22         Metroplex Hospital, Medical Records,
           dated 08/29/07
23         Bates stamped DALBERGR_PSR_00359 - 480
24

Golkow Litigation Services                                              Page 5
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 7 of 157
                        Mark L. Lobaugh, M.D.

 1                  EXHIBIT INDEX (CONTINUED)
 2    NO. DESCRIPTION                                                   PAGE
 3    Exhibit 9                                                           10
           Facility MET, Operative Report, date
 4         of surgery 08/29/07
           Bates stamped DALBERGR_PSR_00379 - 381
 5
      Exhibit 10                                                         139
 6         Facility MET, Medical record,
           dated 08/29/07
 7         Bates stamped DALBERGR_PSR_00002
 8    Exhibit 11                                                         140
           Facility MET, Medical record,
 9         dated 08/03/07
           Bates stamped DALBERGR_PSR_01584
10
11    Exhibit 12                                                         140
           Metroplex, Discharge Reports,
12         dated 09/01/07
           Facility MET, Medical record,
13         dated 08/29/07
           Bates stamped DALBERGR_PSR_00357 - 358
14
      Exhibit 13                                                         121
15         Gynecare Prolift® brochure
           Bates stamped ETH.MESH.02341522 - 02341527
16
      Exhibit 14                                                         132
17         Pelvic Organ Prolapse brochure, Ethicon,
           Women's Health & Urology
18         Bates stamped ETH.MESH.03905976 - 03905991
19    Exhibit 15                                                         137
           Letter dated 06/05/12 from Ethicon,
20         Piet Hinoul, M.D., Ph.D.,
           Medical Affairs Director
21         Bates stamped ETH.MESH.04568045
           Confidential
22         Subject to Stipulation and Order of
           Confidentiality
23
24

Golkow Litigation Services                                              Page 6
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 8 of 157
                        Mark L. Lobaugh, M.D.

 1                         P R O C E E D I N G S

 2                       (Deposition Exhibits 1 - 12

 3                        referenced.)

 4                       THE VIDEOGRAPHER:        We are now on the

 5    record.     My name is Jason Lemley.          I am a

 6    videographer for Golkow Litigation Services.

 7                       Today's date is September 26th, 2018,

 8    and the time is 1:24.

 9                       This video deposition is being held in

10    Harker Heights, Texas, in the matter of Rebecca

11    Dalberg versus Ethicon.

12                       The deponent is Dr. Mike Lobo --

13    Lobaugh.

14                       Will counsel please identify

15    themselves.

16                       MR. FARRELL:      Good afternoon.       Sean

17    Farrell from Kline & Specter on behalf of

18    Mrs. Dalberg.

19                       MR. JOHNSON:      Jeff Johnson

20    representing Ethicon and Johnson & Johnson.

21                       MS. HARRIS:      And I'm Terri Harris here

22    and on behalf of Dr. Lobaugh.

23                       THE VIDEOGRAPHER:        The court reporter

24    is Karen Schoeve, and will now swear in the witness.

Golkow Litigation Services                                              Page 7
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 9 of 157
                        Mark L. Lobaugh, M.D.

 1                        MARK L. LOBAUGH, M.D.,

 2    having been first duly sworn to tell the truth, the

 3    whole truth, and nothing but the truth, so help him

 4    God, testified as follows:

 5                                EXAMINATION

 6    BY MR. JOHNSON:

 7           Q.    Good afternoon, Doctor.

 8                       Would you state your complete name?

 9           A.    Mark Lobaugh.

10           Q.    Dr. Lobaugh, my name's Jeff Johnson.                 I

11    represent Ethicon and Johnson & Johnson.               We were

12    just introduced right before the deposition started.

13                       I'm going to ask you some questions

14    today.      If at any time I ask you a question you

15    don't understand or need me to clarify, can you let

16    me know that?

17           A.    Yes.

18           Q.    Could you just introduce yourself to the

19    jury, just say something about your professional

20    career and -- just so the jury can get acquainted

21    with you as a -- as a physician?

22           A.    Well, I attended medical school at Chicago

23    Medical School, and I graduated in 1982.

24                       I did a year-and-a-half of internship

Golkow Litigation Services                                              Page 8
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 10 of 157
                         Mark L. Lobaugh, M.D.

  1    in California at a UCLA affiliate program in

  2    Bakersfield, California.          It was a general OB/GYN.

  3                      I left that program halfway through my

  4    second year because I had an Air Force commitment,

  5    so I fulfilled my four-year Air Force commitment as

  6    a flight surgeon in Kansas in 198- -- starting 1988

  7    until 1992.

  8                      In 1992, I entered -- reentered into

  9    residency training at the University of Kansas and

 10    completed my residency in OB/GYN in 1996.

 11                      I have had various practice locations.

 12    I've been here in Texas now for about 15 years.

 13          Q.     Thank you, Doctor.

 14                      My understanding is that you are one

 15    of the treating doctors of the plaintiff in this

 16    case, Rebecca Dalberg, and Ms. Dalberg has filed a

 17    lawsuit against Ethicon and Johnson & Johnson.

 18                      Is that true that you're one of the

 19    treating doctors?

 20          A.     Yes.

 21          Q.     Do you understand you are not a party to

 22    this case, no one's claiming that you did anything

 23    wrong?

 24          A.     Yes.

Golkow Litigation Services                                               Page 9
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 11 of 157
                         Mark L. Lobaugh, M.D.

  1          Q.     Doctor, have you had a chance to review

  2    some records of your treatment of Ms. Dalberg?

  3          A.     Yes.

  4          Q.     My understanding is that you performed

  5    surgery on Ms. Dalberg August 29, 2007; is that

  6    right?

  7          A.     Can I look at the record?

  8          Q.     Sure.

  9                      (Deposition Exhibit 9 referenced.)

 10          Q.     (BY MR. JOHNSON)       I think it's Exhibit

 11    Number 9.

 12          A.     (Examined exhibit.)        The date of operation

 13    was August 29th, 2007.

 14          Q.     And you might leave that out.           I'm going

 15    to ask you a couple summary questions about that.

 16                      My understanding is that you performed

 17    surgery for stress urinary incontinence; is that

 18    right?

 19          A.     Correct.

 20          Q.     And you performed surgery for significant

 21    bulging of her bladder, rectum, and intestines into

 22    the vagina; is that correct?

 23          A.     Yes.

 24          Q.     Also, Doctor, just so the jury understands

Golkow Litigation Services                                           Page 10
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 12 of 157
                         Mark L. Lobaugh, M.D.

  1    what surgeries you did, you used a mid-urethral

  2    sling manufactured by Bard to treat the stress

  3    urinary incontinence; is that right?

  4          A.     According to the record, that is correct.

  5          Q.     And is that a Urotech sling made of

  6    polypropylene mesh?

  7          A.     I don't remember that much detail, other

  8    than the record says it was Bard, and so that's what

  9    I would have used.

 10          Q.     Well, we can -- if you take a look, I

 11    believe it says in the record that it was a Urotech.

 12          A.     (Examined exhibit.)

 13          Q.     Well, just in looking at the second page

 14    of the Operative Report, the last paragraph, it says

 15    it was a "Bard transvaginal tape"; is that right?

 16          A.     Correct.

 17          Q.     And was that a polypropylene mesh tape?

 18          A.     Yes.

 19          Q.     And then the record also indicates that

 20    you used Gynecare Prolift® mesh, manufactured by my

 21    client, Ethicon, to treat significant bulging of the

 22    bladder, rectum, and intestines into the vagina.

 23          A.     Yes.

 24          Q.     All right.      We don't -- as I am sitting

Golkow Litigation Services                                           Page 11
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 13 of 157
                         Mark L. Lobaugh, M.D.

  1    here today, Doctor, we do not have records of

  2    your -- from your clinic or your clinic chart.                    It's

  3    my understanding that they either don't exist or

  4    they couldn't be found.

  5                      Could you tell the jury what the

  6    status is of those records?

  7          A.     Well, in the state of Texas we're required

  8    to keep -- it's recommended we keep records for

  9    seven years following any type of clinical exposure

 10    or encounter.       And the seven years has long passed,

 11    so we officially destroy the records after seven

 12    years.

 13          Q.     So those records no longer exist?

 14          A.     Correct.

 15          Q.     The records that we do have here that you

 16    had a chance to look at pertain to your care and

 17    treatment August 24 through September 1 of 2007, and

 18    these are essentially hospital records; is that

 19    right?

 20          A.     Correct.

 21          Q.     But there are some records that you have

 22    handwritten notes on.

 23          A.     Correct.

 24          Q.     All right.      Doctor, Ms. Dalberg has

Golkow Litigation Services                                           Page 12
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 14 of 157
                          Mark L. Lobaugh, M.D.

  1    brought this suit against Ethicon.

  2                       Did you tell her to sue Ethicon?

  3          A.     No.

  4          Q.     Have you ever told anyone that the

  5    Gynecare Prolift® product made by Ethicon is

  6    defective?

  7          A.     No.

  8          Q.     As you sit here today, do you have any

  9    personal knowledge of Ms. Dalberg's current medical

 10    condition?

 11          A.     No.

 12          Q.     Do you have any personal knowledge of her

 13    medical course after September 1 of 2007?

 14          A.     Yes.    Well, I don't have any records, but

 15    I would've seen her for post-op follow-up after

 16    that.

 17          Q.     And my question is:        Do you have any

 18    personal knowledge regarding those -- those post-op

 19    follow-ups as you sit here today?

 20          A.     No.

 21          Q.     So the knowledge that you have relative

 22    to her medical condition, care, and treatment will

 23    be the records that we have here, Exhibits 6

 24    through 12?

Golkow Litigation Services                                           Page 13
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 15 of 157
                          Mark L. Lobaugh, M.D.

  1          A.     Correct.

  2          Q.     All right.      I represent Ethicon and

  3    Johnson & Johnson, and as counsel for the defendant,

  4    I'm not allowed to talk with you until the time of

  5    this deposition.

  6                       Have we spoken before?

  7          A.     No.

  8          Q.     Have we ever spoken about Ms. Dalberg's

  9    care and treatment?

 10          A.     No.

 11          Q.     Have you spoken to anyone from Ethicon or

 12    Johnson & Johnson regarding her care and treatment?

 13          A.     No.

 14          Q.     Have you spoken to any of her attorneys

 15    about her care and treatment?

 16          A.     No.

 17          Q.     Have you spoken to plaintiffs' counsel

 18    about the care and treatment of Ms. Dalberg?

 19          A.     No.

 20          Q.     Have you spoken to Ms. Dalberg herself?

 21          A.     No.

 22          Q.     All right.      What did you do to prepare for

 23    the deposition, Doctor?

 24          A.     I reviewed the op report.

Golkow Litigation Services                                           Page 14
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 16 of 157
                          Mark L. Lobaugh, M.D.

  1          Q.     And you've also had an opportunity to read

  2    those records 6 through 12 --

  3          A.     Yes.

  4          Q.     -- is that correct?

  5          A.     Yes.

  6          Q.     And my understanding is you've brought a

  7    curriculum vitae to the deposition; is that right?

  8          A.     Correct.

  9                       (Deposition Exhibit 1 referenced.)

 10          Q.     (BY MR. JOHNSON)       Would you just take a

 11    look quickly at Exhibit Number 1?             And this was a

 12    notice of deposition and subpoena for you to appear

 13    at this deposition; is that right?

 14          A.     Correct.

 15          Q.     And in response to that, did you bring

 16    anything other than your curriculum vitae?

 17          A.     No.

 18          Q.     Is that -- and that's because you don't

 19    have anything else?

 20          A.     Correct.

 21          Q.     All right.      You can put Exhibit 1 away.

 22    We won't come back to that.

 23          A.     Okay.

 24                       (Deposition Exhibit 2 referenced.)

Golkow Litigation Services                                           Page 15
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 17 of 157
                         Mark L. Lobaugh, M.D.

  1          Q.     (BY MR. JOHNSON)       Could you take a look at

  2    Exhibit Number 2, Doctor?

  3          A.     Okay.

  4          Q.     Is that a true and correct copy of your

  5    curriculum vitae which summarizes your professional

  6    experience?

  7          A.     Yes.

  8          Q.     Is a curriculum vitae kind of a fancy word

  9    for resumé?

 10          A.     Correct.

 11          Q.     All right.      My understanding is that

 12    you're here to testify as a treating doctor; is that

 13    right?

 14          A.     Correct.

 15          Q.     You have not been retained by Ethicon or

 16    Johnson & Johnson to serve as an expert witness; is

 17    that right?

 18          A.     I have -- I have not, no.

 19          Q.     And you've not been retained by plaintiffs

 20    to serve as an expert witness?

 21          A.     I have not.

 22          Q.     You mentioned briefly your education.

 23                      Where did you go to college?

 24          A.     My first year of undergraduate was at the

Golkow Litigation Services                                           Page 16
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 18 of 157
                          Mark L. Lobaugh, M.D.

  1    University of Utah in Salt Lake City, and then -- I

  2    spent one year there.

  3                       And then I went to San Joaquin Delta

  4    College in Stockton, California, for two years.

  5                       And then I went to University of

  6    California at Davis for three years, which is where

  7    I graduated.

  8                       After that, I immediately entered

  9    Chicago Medical School for medical school.

 10          Q.     And did you graduate from medical school

 11    in 1976 --

 12          A.     No.

 13          Q.     -- 1986?

 14          A.     '86.

 15          Q.     Looking at your CV, Exhibit 2, it says

 16    that you were in medical school from 1972 to '76.

 17                       That should be '82 to '86; is that

 18    right?

 19          A.     Yes.

 20          Q.     All right.      Then you started -- or you did

 21    an OB -- an obstetrics and gynecology residency at

 22    Kansas from '90 through -- '92 through '96?

 23          A.     Yes.

 24          Q.     Are you board certified?

Golkow Litigation Services                                           Page 17
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 19 of 157
                         Mark L. Lobaugh, M.D.

  1          A.     Yes.

  2          Q.     In what specialty?

  3          A.     OB/GYN.

  4          Q.     How long have you been certified in that

  5    specialty?

  6          A.     I was board certified in 1998, and have

  7    been so ever since.

  8          Q.     Doctor, are you licensed to practice

  9    medicine in any states other than Texas?

 10          A.     California.

 11          Q.     I saw that somewhere, maybe it was on the

 12    internet, that you are a retired lieutenant colonel

 13    from the United States Air Force.

 14          A.     From the United States Air Force

 15    International Guard.

 16          Q.     All right.      And I think you gave the jury

 17    a little bit of information regarding -- regarding

 18    your service or the timing of your service.

 19                      Could you just explain to the jury

 20    your current practice?

 21          A.     Currently, I'm in solo private practice

 22    here in Texas, Harker Heights, Texas.              I've had a

 23    solo private practice here for almost 15 -- about 15

 24    years.

Golkow Litigation Services                                           Page 18
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 20 of 157
                         Mark L. Lobaugh, M.D.

  1          Q.     Can you tell the jury kind of the division

  2    of your current practice in terms of the types of

  3    medical conditions that you treat?

  4                      For instance, are you still doing

  5    obstetrics?

  6          A.     I'm still doing -- the majority of my

  7    practice is obstetrics.          General obstetrics,

  8    prenatal care, delivery, postnatal care.

  9                      I also do general gynecology, annual

 10    exams, problems, and that does include surgical

 11    procedures that I perform, hysterectomies,

 12    laparoscopies, sterilization procedures.

 13          Q.     Back in 2007, was the majority of your

 14    practice in obstetrics at that time as well?

 15          A.     Yes.

 16          Q.     Has that been true pretty much throughout

 17    your solo practice here in the last 15 years?

 18          A.     It's kind of varied.         Back in 2007, I did

 19    have a lot more gynecology than I do -- a lot

 20    more -- significantly more gynecology than I do now.

 21          Q.     About what percent currently do you spend

 22    time treating patients for either stress urinary

 23    incontinence or prolapse?

 24          A.     It's a very small part of my practice now.

Golkow Litigation Services                                           Page 19
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 21 of 157
                         Mark L. Lobaugh, M.D.

  1          Q.     How about in 2007, what --

  2          A.     It --

  3          Q.     -- what percentage was it?

  4          A.     Probably 20 to 30 percent.           It was a very

  5    large part of my practice back in 2007.

  6          Q.     Is there any particular reason for the

  7    change?

  8          A.     The majority of my patients were referred

  9    to me by a urologist who did not do female urology,

 10    and that -- when that urologist left, I no longer

 11    got the referrals.

 12                      A new urologist came in to town who

 13    did female urology, so all those cases went to him.

 14    So that's why my practice pretty much ended in

 15    urogynecology at that point.

 16          Q.     And when was that?

 17          A.     That was probably, I'd have to say, around

 18    2010, 2012 time frame.

 19          Q.     All right.      Who was that new

 20    urogynecol- -- or new --

 21          A.     Urologist?

 22          Q.     -- urologist?

 23          A.     Dr. Morris.      Dr. Bernard Morris.

 24          Q.     All right.      Doctor, we're gonna define

Golkow Litigation Services                                           Page 20
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 22 of 157
                         Mark L. Lobaugh, M.D.

  1    some terms here for the jury.

  2                      Could you define "pelvic organ

  3    prolapse," please.

  4          A.     Pelvic organ prolapse can be defined as

  5    the relaxation of the pelvic organs which include

  6    the bladder, the uterus, and the rectum.

  7                      By "relaxation," the organs can drop

  8    or fall out of the correct position that they

  9    normally would be in.

 10          Q.     There is a term used in the records that

 11    we're gonna look at shortly and it's "pelvic

 12    relaxation."

 13                      When you used that term in a medical

 14    record, what did you -- what did you mean?

 15          A.     It's kind of a generalized term for pelvic

 16    prolapse to include -- may include or may not

 17    include, but cystocele, uterine prolapse, or

 18    rectocele.

 19          Q.     Can you tell the jury what a cystocele is?

 20          A.     A cystocele -- the way I like to describe

 21    this to my patients is to think of the vagina as a

 22    tube sock.

 23                      And the tube sock -- the bladder is a

 24    ball that sits on a hammock above this tube sock,

Golkow Litigation Services                                           Page 21
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 23 of 157
                         Mark L. Lobaugh, M.D.

  1    and when the hammock gets old or breaks or gets

  2    loose, that ball drops through and bulges into the

  3    tube sock or the vagina, and that's what a cystocele

  4    is.

  5          Q.     So that has to do with the bladder bulging

  6    into the vagina?

  7          A.     Correct.

  8          Q.     And what is a rectocele?

  9          A.     A rectocele, again, if you think of the

 10    tube sock -- the vagina as a tube sock, the rectum

 11    is a tube underneath the tube sock and there's a

 12    tissue that acts as a tent that holds that rectum in

 13    place.

 14                      When that tent gets loose, the rectum

 15    bulges into the tube sock, and that's -- that

 16    appears as a rectocele.

 17          Q.     There's another term -- because I think

 18    you fixed this in Ms. Dalberg -- "enterocele."

 19                      Can you tell the jury what that is?

 20          A.     Yeah.    The -- if you look, again, at the

 21    top of the tube sock, the intestine can actually

 22    slide down underneath the bottom part of that tube

 23    sock and form a bulge higher in the vagina, and that

 24    would be an enterocele.

Golkow Litigation Services                                           Page 22
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 24 of 157
                         Mark L. Lobaugh, M.D.

  1          Q.     How long have you been treating pelvic

  2    organ prolapse and these conditions you just

  3    mentioned?

  4          A.     Since graduation from residency in 1996.

  5          Q.     Is that when you -- was it during

  6    residency that you first treated pelvic organ

  7    prolapse or heard of that term?

  8          A.     Well, we hear of it in medical school.

  9    So, I mean, I -- we all know about that.               And I

 10    graduated from medical school in 1986.

 11                      But to actually become involved in

 12    treating it, I did -- I did treat in residency in

 13    California.      At the California hospital we did do

 14    that.

 15                      Again, I was only at that house --

 16    that residency for a year-and-a-half.              So I didn't

 17    use that training until after I finished the

 18    residency at the University of Kansas, but . . .

 19          Q.     Starting in 1996?

 20          A.     1996 is when I really started treating it.

 21          Q.     What are the causes of pelvic relaxation

 22    or pelvic organ prolapse?

 23          A.     It's the -- if you go back to my analogy,

 24    the cystocele formation is when that hammock, for

Golkow Litigation Services                                            Page 23
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 25 of 157
                         Mark L. Lobaugh, M.D.

  1    some reason, can no longer support the weight of the

  2    ball, the bladder, and there could be a number of

  3    reasons.

  4                      Number 1 is during vaginal deliveries

  5    or childbirth, it stretches and potentially tears

  6    and weakens that tissue.

  7                      The -- you can get cystoceles even if

  8    you've never been pregnant before.             So there are

  9    other mechanisms, but probably the most common is

 10    vaginal deliveries.

 11                      Same thing with the -- with the

 12    rectocele repair -- rectocele.            The -- when that

 13    tent get- -- becomes weak, that tissue becomes

 14    weakened or torn or damaged, then that allows for

 15    the tent to become weak and the rectum to bulge into

 16    the vagina and form the rectocele.

 17                      (Deposition Exhibit 6 referenced.)

 18          Q.     (BY MR. JOHNSON)       And just looking at one

 19    of the records for Ms. Dalberg, which I think is

 20    Exhibit 6, the second page.

 21          A.     (Examined exhibit.)        Okay.

 22          Q.     Does that indicate her pregnancy -- you

 23    know, how many -- how many pregnancies she had?

 24          A.     (Examined exhibit.)

Golkow Litigation Services                                           Page 24
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 26 of 157
                          Mark L. Lobaugh, M.D.

  1          Q.     Maybe it -- I saw that somewhere else.

  2          A.     No.

  3          Q.     But delivery is one of the -- the known

  4    causes of pelvic relaxation, pelvic organ prolapse;

  5    is that right?

  6          A.     Yes.

  7          Q.     Approximately how many patients have you

  8    treated for pelvic organ prolapse, Doctor?

  9          A.     In 2007?

 10          Q.     Well, to date, first.

 11          A.     Hundreds.     At least a couple hundred.

 12          Q.     How about through 2007?

 13          A.     Easily a hundred.        I mean, it's -- it was

 14    a significant part of my practice.

 15          Q.     Approximately how many patients have you

 16    treated for stress urinary incontinence?

 17          A.     At least a couple hundred, and that's very

 18    conservative.       It's probably a lot more.

 19          Q.     And how many by 2007?

 20          A.     You know, at least over -- over a hundred.

 21          Q.     Can you just define "stress urinary

 22    incontinence" for the -- the jury?

 23          A.     "Incontinence" is defined as leaking

 24    urine, and there's two types of incontinence.

Golkow Litigation Services                                           Page 25
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 27 of 157
                          Mark L. Lobaugh, M.D.

  1                       One is urge incontinence, and that's

  2    where the bladder fills up and almost starts having

  3    spasms so that the urge to go to the bathroom is

  4    fairly quick, fairly sudden, and fairly severe.                   In

  5    other words, these patients feel like they have to

  6    get to the bathroom or else they're gonna leak, and

  7    that's urge incontinence.

  8                       Stress incontinence is when the

  9    bladder fills up, and when they do any kind of

 10    stress such as jump, get on a trampoline, cough,

 11    sneeze, the pressures are unevenly distributed and

 12    result in leaking of urine in response to the

 13    stress.

 14          Q.     And my understanding is that you performed

 15    surgery in August of 2007 on Ms. Dalberg for both

 16    pelvic organ prolapse and stress urinary

 17    incontinence?

 18          A.     Yes.

 19          Q.     You did not do surgery for urge

 20    incontinence?

 21          A.     No.    Urge incontinence is not a surgical

 22    correction; it's a medical treatment.

 23          Q.     When you start- -- first started treating

 24    pelvic organ prolapse during your residency, was

Golkow Litigation Services                                           Page 26
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 28 of 157
                          Mark L. Lobaugh, M.D.

  1    mesh available for use in those surgeries?

  2          A.     No.

  3          Q.     What did you learn as to the surgical

  4    treatment of pelvic organ prolapse during your

  5    residency?

  6          A.     Let -- can I go back and . . .

  7          Q.     Sure.

  8          A.     The -- if you include stress urinary

  9    incontinence as part of pelvic relaxation surgery,

 10    the TVT® mesh was just beginning to become available

 11    when I was a resident.

 12                       And I can't remember if I did any TVT®

 13    cases as a resident, but I know I was getting

 14    training in that through outside -- through courses

 15    outside the residency.

 16          Q.     And we'll get a little bit into the stress

 17    urinary incontinence with my client who made the

 18    product used in the -- in the pelvic organ prolapse

 19    surgery you did, so I'm gonna focus more on that.

 20          A.     Um-hum.

 21          Q.     In terms of pelvic organ prolapse, what

 22    surgical procedures were you taught during residency

 23    for treatment of that?

 24          A.     Going -- the anterior colporrhaphy and the

Golkow Litigation Services                                           Page 27
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 29 of 157
                         Mark L. Lobaugh, M.D.

  1    posterior colporrhaphy were kind of the standard

  2    treatments.

  3          Q.     Can you tell the jury what those are?

  4          A.     Going back to my tube sock analogy,

  5    basically, you would make an incision in the top of

  6    that tube sock.

  7                      You would open it up, try to expose

  8    that hammock that's damaged, and you take some

  9    stitches and you try to pull it together in trying

 10    to reforce -- reinforce that hammock so that you

 11    can -- the bladder would be basically placed back in

 12    the proper position.

 13                      And then you'd close the incision in

 14    the tube sock.

 15          Q.     Were there risks and issues that arose

 16    from that approach to fixing the tube sock, as it

 17    were?

 18          A.     We're not fixing the tube sock.            Fixing

 19    the hammock.

 20          Q.     Okay.    For fixing the hammock?

 21          A.     Fixing the hammock.

 22                      Yeah.    Basically, you're trying to

 23    take a tissue that's already damaged or already

 24    weakened and trying to make it work.              And the

Golkow Litigation Services                                           Page 28
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 30 of 157
                          Mark L. Lobaugh, M.D.

  1    biggest problem with that procedure is failure.

  2    After a few years, the failure rates were pretty

  3    high.

  4          Q.     What does that mean, "pretty high"?

  5          A.     It means that the hammock became droopy

  6    again.

  7          Q.     No.    But I'm saying, what does that mean?

  8    In terms of it being a pretty high rate, what are

  9    you talking about?        Are we talking about 50 percent?

 10    40 percent?

 11          A.     I'm not sure of the exact number, but I

 12    think it was right around the 50 percent after a

 13    couple years.

 14          Q.     Okay.    Eventually, synthetic mesh became

 15    available for use during the pelvic organ prolapse

 16    surgery; is that right?

 17          A.     Yes.

 18          Q.     Do you know approximately when that was?

 19          A.     I know approximately when I started it.

 20          Q.     And when did you start doing that?

 21          A.     Well, my evolution into the synthetic mesh

 22    was transitioned by using something called Pelvicol,

 23    which was a porcine dermis, and ba- -- because the

 24    basic idea is that why do you want to take already

Golkow Litigation Services                                           Page 29
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 31 of 157
                         Mark L. Lobaugh, M.D.

  1    damaged tissue and try and make it -- repair it so

  2    that it's going to function?           It's never going to be

  3    anything but damaged tissue.           So, in other words,

  4    that hammock is always going to be damaged tissue.

  5                      So the idea came, let's try something

  6    different.      Let's try using something that can

  7    actually replace the damaged tissue, and the porcine

  8    dermis or the pig -- pig fascia was something that I

  9    used initially, and I would stitch that in to try

 10    to -- and then the theory or the goal was to have

 11    the mom's tissue grow into that and replace it and

 12    have a whole new hammock.          Rather than repairing the

 13    bad -- or the old hammock, put in a new hammock.

 14                      So then it evolved to using the

 15    synthetic meshes.        And I believe it was in France

 16    where they first started this.            And so there was

 17    some work done in France and was encouraging.

 18                      Again, the idea is that why you -- why

 19    try to repair the damaged tissue that's making up

 20    the hammock that's holding the bladder up?               Let's

 21    get some new -- new type of hammock in there that's

 22    gonna hold it in place and be done -- be done

 23    forever, reduce the failure rate.

 24          Q.     So you have per- -- you've performed a

Golkow Litigation Services                                           Page 30
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 32 of 157
                         Mark L. Lobaugh, M.D.

  1    number of these anterior colporrhaphies and

  2    posterior colporrhaphies using sutures,

  3    essentially --

  4          A.     Yeah.

  5          Q.     -- to try to repair the hammock, as you're

  6    saying?

  7          A.     That was -- that was the standard before

  8    all of these attempts came out, and that was -- that

  9    was the standard.        That's the way you did it.

 10          Q.     Approximately how many of those surgeries

 11    did you do?

 12          A.     Probably a hundred as a resident.

 13          Q.     And what was your experience in terms of

 14    the success of those surgeries?

 15          A.     Well, I think my success was just like

 16    everybody else experiences.           I had a high failure

 17    rate.

 18          Q.     And then at what point in time were you

 19    trying to use this Pelvicol porcine dermis, which is

 20    the -- is pig dermis?

 21          A.     Correct.

 22          Q.     Pig skin, right?

 23          A.     Um-hum.

 24          Q.     When -- what was the time period you were

Golkow Litigation Services                                           Page 31
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 33 of 157
                         Mark L. Lobaugh, M.D.

  1    trying that?

  2          A.     I went to a course in Salt Lake City.                I

  3    don't remember when it was, and I don't remember who

  4    the physician was that was training us, but I'm

  5    gonna say it was a couple years after residency, so

  6    probably around '98.

  7          Q.     How long did you use that as a potential

  8    surgical technique for pelvic organ prolapse?

  9          A.     Probably for three or four years.

 10          Q.     What were your results using that?

 11          A.     I thought it -- I thought it gave a very

 12    good repair.

 13          Q.     Did you think that that was an improvement

 14    over the -- just the use of sutures in the anterior

 15    colpo- -- colporrhaphy and posterior colporrhaphy?

 16          A.     I did.

 17                      MR. FARRELL:      Objection to form.

 18          Q.     (BY MR. JOHNSON)       Do you know who the

 19    manufacturer of this porcine dermis was?

 20          A.     It was called Pelvicol.          I'm not sure who

 21    the manufacturer was.

 22          Q.     All right.      Then you got some information

 23    about use of synthetic meshes for the treatment of

 24    pelvic organ prolapse.

Golkow Litigation Services                                           Page 32
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 34 of 157
                         Mark L. Lobaugh, M.D.

  1                      Approximately when was that that you

  2    first started using those meshes?

  3          A.     I would have to say it was probably around

  4    2000.    Somewhere around 2000.

  5          Q.     And approximately how many of those -- how

  6    many pelvic organ prolapse surgeries have you done

  7    using mesh?

  8          A.     Like I said, a couple hundred at least.

  9          Q.     How did you learn how to use that, Doctor?

 10          A.     The first course that I went through was

 11    put on by Bard, and I went to the course and we did

 12    cadaver labs.       It was a didactic session, talking

 13    about the benefits, risks of the product, and then

 14    there was instruction on -- on doing it using

 15    cadaver labs.

 16          Q.     I take it you went to that course before

 17    you ever used mesh in -- in a surgery in a patient?

 18          A.     Correct.

 19          Q.     And so was the first mesh that you tried

 20    for pelvic organ prolapse a mesh that was

 21    manufactured by Bard?

 22          A.     I'm not sure.       I can't answer that

 23    question.

 24          Q.     At some point in time, did you use

Golkow Litigation Services                                           Page 33
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 35 of 157
                         Mark L. Lobaugh, M.D.

  1    Gynemesh™ manufactured by Ethicon for your pelvic

  2    organ prolapse repairs?

  3          A.     Yes.

  4          Q.     Can you just tell the jury what Gynemesh™

  5    is?

  6          A.     It's another form of -- of mesh for --

  7    used for pelvic relaxation.

  8          Q.     And is that a polypropylene mesh?

  9          A.     Yes.

 10          Q.     Is the TVT®, the tension-free vaginal tape,

 11    also a polypropylene mesh?

 12          A.     I believe so, as far as I know.

 13          Q.     What's the concept be- -- behind the use

 14    of mesh for pelvic organ prolapse as opposed to just

 15    sutures or -- or using, you know, pig dermis?

 16          A.     They can --

 17                      MR. FARRELL:      Objection to form.

 18          A.     The -- taking the tube sock model and

 19    opening it up and trying to find that hammock, the

 20    old-fashioned way or the traditionally method is to

 21    put sutures in that already damaged tissue and try

 22    and repair the hammock.

 23                      So the concept of using mesh is:                Why

 24    do you want to try to repair something that's

Golkow Litigation Services                                           Page 34
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 36 of 157
                         Mark L. Lobaugh, M.D.

  1    already torn and old and worn?            Let's put a new one

  2    in, in the likelihood that it's gonna last and

  3    continue to do -- give the support, is gonna be

  4    higher than if you're just trying to repair the

  5    torn, worn hammock.

  6          Q.     (BY MR. JOHNSON)       When approximately did

  7    you start using Gynemesh™, if you know?

  8          A.     Well, I went to -- I went to a course with

  9    Gynemesh™ and it was probably somewhere around 2006,

 10    and when I -- and that was at Metroplex Hospital, I

 11    believe were my first cases.

 12                      And I had a surgeon -- Gynecare

 13    pro- -- provided this training.            But they had a

 14    surgeon from Corpus Christi who was one of their

 15    lead surgeons who came and proctored me on my first

 16    three cases.

 17          Q.     And who was that, if you recall?

 18          A.     I don't recall the name.

 19          Q.     Was that -- was that mesh -- the

 20    Gynemesh™, was that the Prolift® system that you

 21    were using at that point?

 22          A.     I don't -- I'm not sure.          There -- there

 23    were many different versions and improvements, and,

 24    again, it's so long ago, and I'm not doing the

Golkow Litigation Services                                           Page 35
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 37 of 157
                          Mark L. Lobaugh, M.D.

  1    surgery that I haven't really kept up on them.                    But

  2    I can't tell you exactly.

  3          Q.     But during this time, between 2000 when

  4    you had that course from Bard and the time that you

  5    took the course at Metroplex Hospital that -- that

  6    was sponsored by Ethicon, during that six-year time

  7    period, you were still putting mesh in for pelvic

  8    organ prolapse; is that right?

  9          A.     Well, let me just clarify.           The course was

 10    not at Metroplex.

 11          Q.     Oh.

 12          A.     The surgeon came and proctored me at

 13    Metroplex --

 14          Q.     Oh, okay.

 15          A.     -- which was my hospital.

 16                       The course was somewhere else, and I

 17    don't remember where that was.

 18                       And I had -- I would -- hadn't done

 19    many mesh cases between the time I went to Bard.                    In

 20    fact, I'm not sure that I did any.             I may have done

 21    a couple in my -- my original practice before I came

 22    to Texas, but with the assistance or direction of

 23    other surgeons.

 24                       So it wasn't until I really got to

Golkow Litigation Services                                           Page 36
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 38 of 157
                         Mark L. Lobaugh, M.D.

  1    Metroplex in 2006 that I started doing the -- the

  2    synthetic meshes on a full-time basis.

  3          Q.     For pelvic organ prolapse?

  4          A.     Yes.

  5          Q.     What about for stress urinary

  6    incontinence?       What was your experience after

  7    residency in using tension-free vaginal tape, the

  8    synthetic mesh, for stress urinary incontinence?

  9          A.     I'd -- I'd have to say that really my use

 10    of -- of the tension-free tape really started about

 11    the same time.

 12                      Prior to that, one of the procedure

 13    that I was using for stress urinary incontinence was

 14    probably a laparoscopic Burch, which is using --

 15    again, it's using a mesh, but it's a laparoscopic

 16    procedure.

 17          Q.     And was that -- that was using mesh or was

 18    that using super -- sutures, the Burch?

 19          A.     Mesh.    Mesh.

 20          Q.     And what kind of mesh?

 21          A.     I don't remember the name of it.

 22          Q.     All right.      Doctor, just in looking at the

 23    record, we see that you put in a Proli- -- a

 24    Gynecare mesh with a Prolift® system that was

Golkow Litigation Services                                           Page 37
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 39 of 157
                         Mark L. Lobaugh, M.D.

  1    manufactured by Ethicon; is that right?

  2           A.    Look at the -- according to the record,

  3    yes.

  4           Q.    Right.

  5                      What was the reason that you decided

  6    to use that for treatment of Ms. Dalberg?

  7           A.    At that time that was the mesh that I was

  8    using because I felt like it was the one that was

  9    most available to me.         It was the one that I had the

 10    most training in, and it -- so really, it was the

 11    only mesh that I was using at that point.

 12           Q.    How many times had you put Gynemesh™

 13    Prolift into patients prior to Ms. Dalberg in late

 14    August 2007?

 15           A.    I don't -- I don't have any way to know

 16    that number.

 17           Q.    What was the reason that you used the Bard

 18    Urotech --

 19                      MR. FARRELL:      I'm sorry.      Can you

 20    repeat?     The doctor blipped out.

 21                      Could you repeat the answer, please?

 22                      THE WITNESS:      I don't have any idea

 23    what that number is.

 24                      MR. FARRELL:      Okay.     Thank you.

Golkow Litigation Services                                           Page 38
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 40 of 157
                         Mark L. Lobaugh, M.D.

  1          Q.     (BY MR. JOHNSON)       And what was the reason

  2    that you used the Bard Urotech sling in treating

  3    this stress urinary incontinence in 2007?

  4          A.     Just a preference of the delivery method.

  5          Q.     All right.      Doctor, just going back to

  6    your training from Ethicon, did you per- -- did you

  7    go to any professional education events that were

  8    sponsored by Ethicon?

  9          A.     Yes.

 10          Q.     Did you go to any professional education

 11    events sponsored by other manufacturers?

 12          A.     Yes.

 13          Q.     Which ones?

 14          A.     Boston Scientific.        Was it ASI?

 15          Q.     AMS?

 16          A.     Or AMS.     And the --

 17          Q.     I think you already mentioned Bard.

 18          A.     Bard.    AMS, Ethicon.

 19                      And what was the other one?           There's

 20    one other one.

 21          Q.     Boston Scientific?

 22          A.     The -- yeah.

 23          Q.     All right.      When you attended the Ethicon

 24    professional education events, did you find those to

Golkow Litigation Services                                           Page 39
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 41 of 157
                         Mark L. Lobaugh, M.D.

  1    be helpful?

  2          A.     I found all of them to be helpful.

  3          Q.     What do you remember about any Ethicon

  4    professional education events, if anything?

  5          A.     Nothing specific.

  6          Q.     Can you give me an idea or the jury an

  7    idea of kind of how you learned at those Ethicon

  8    events?

  9          A.     There was a didactic session where they

 10    had professors giving slide presentations on the

 11    scientific background as well as proper procedures

 12    for using the product.

 13                      And then after that, there was always

 14    a practical lab or we would use cadavers to try --

 15    or to practice on.

 16          Q.     Did you form any opinions as to whether or

 17    not the professional education events put on by

 18    Ethicon improved your professional competence?

 19          A.     Yes.

 20                      MR. FARRELL:      Objection to form.

 21          Q.     (BY MR. JOHNSON)       In what way did they

 22    improve your professional content -- competence?

 23          A.     Increased my knowledge.

 24                      Just being able to be with the

Golkow Litigation Services                                           Page 40
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 42 of 157
                         Mark L. Lobaugh, M.D.

  1    professional colleagues, discussing everybody's

  2    experience.

  3                      Picking up little, different ideas on

  4    how something worked for somebody, and that's a good

  5    idea, so I'm gonna try that.

  6                      And -- and then just having the

  7    experienced surgeons kind of walk you through the

  8    insertion techniques on the cadavers.

  9          Q.     So these people you were learning from

 10    were surgeons; is that right?

 11          A.     Yes.

 12          Q.     You've mentioned that there was didactic

 13    training, which is lectures?

 14          A.     Yes.

 15          Q.     Did those lectures talk about potential

 16    risks of the surgeries?

 17          A.     Yes.

 18                      (Deposition Exhibit 3 referenced.)

 19          Q.     (BY MR. JOHNSON)       Doctor, if you could

 20    take a look at Exhibit Number 3, please.               This is a

 21    Surgeon's Resource Monograph for the Prolift® Pelvic

 22    Floor Repair System.

 23                      And if you could just take a look at

 24    that and let me know whether or not this is

Golkow Litigation Services                                           Page 41
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 43 of 157
                         Mark L. Lobaugh, M.D.

  1    something that you probably received a copy of

  2    during your training?

  3          A.     (Examined exhibit.)

  4          Q.     Or even after your training?

  5          A.     (Examined exhibit.)        It doesn't look

  6    familiar.

  7          Q.     All right.      Could you take a look at

  8    page 7 of Exhibit Number 3.

  9          A.     Okay.

 10          Q.     There is a list in the middle of the page

 11    of various complications that might be associated

 12    with the use of the Prolift® system for pelvic organ

 13    prolapse surgery.

 14                      Could you just take a look at those

 15    lists and indicate whether or not you were aware of

 16    those risks at the time that you treated

 17    Ms. Dalberg?

 18          A.     Yes.

 19          Q.     Could you just read slowly for the jury

 20    what those complications were that are -- that are

 21    in this Exhibit Number 3 that you were aware of as

 22    of August 2007?

 23          A.     "Postop- -- Postoperative.           Hemorrhage,

 24    Hematoma, Fistula, Infection, Urinary Retention,

Golkow Litigation Services                                           Page 42
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 44 of 157
                         Mark L. Lobaugh, M.D.

  1    Mesh Exposure, Mesh Erosion, Dyspareunia, Vaginal

  2    Pain."

  3          Q.     And then what about intra-operative

  4    complications?

  5          A.     Intra-operative complications,

  6    "Hemorrhage, Visceral Injury, Ureteral Obstruction."

  7          Q.     Where did you get the information

  8    regarding those potential complications?

  9          A.     In residency.

 10          Q.     And then did you also -- any other sources

 11    of information as to those complications?

 12          A.     Well, I mean, there's plenty of sources.

 13    There's lots of sources.

 14                      I mean, these are so commonly known

 15    that -- I mean, that's -- this is just part of the

 16    risk of the surgery.

 17          Q.     And my understanding -- and we're gonna

 18    look at the consent form later --

 19          A.     Uh-huh.

 20          Q.     -- is that there are additional risks that

 21    you were aware of as well; is that right?

 22          A.     Yeah.    I mean, I don't see nerve injury on

 23    here.    That was something that I'd usually talk to

 24    them about.

Golkow Litigation Services                                           Page 43
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 45 of 157
                         Mark L. Lobaugh, M.D.

  1          Q.     And we'll go through the consent form,

  2    which -- which discusses a number of different

  3    risks.

  4                      MR. JOHNSON:      Can we go off the

  5    record?

  6                      THE VIDEOGRAPHER:        Going off the

  7    record.     The time is 2:07.

  8                      (A recess was taken from 2:07 p.m. to

  9                        2:14 p.m.)

 10                      THE VIDEOGRAPHER:        Back on the record.

 11    Time is 2:14.

 12                      (Deposition Exhibit 4 referenced.)

 13          Q.     (BY MR. JOHNSON)       Doctor, could you take a

 14    look at Exhibit Number 4, please.

 15          A.     Okay.

 16          Q.     And this is a chart of Potential Risks of

 17    Non-mesh Pelvic Organ Prolapse Surgery.

 18                      Could you just take a look at that

 19    list and tell me whether or not as of August 2007,

 20    you were aware of the risks of non-mesh pelvic organ

 21    prolapse surgery that are identified on Exhibit 4?

 22          A.     (Examined exhibit.)        Yes.

 23          Q.     Where did you get that knowledge?

 24          A.     Residency.

Golkow Litigation Services                                           Page 44
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 46 of 157
                         Mark L. Lobaugh, M.D.

  1          Q.     Were you aware that those risks set forth

  2    on Exhibit 4 could be either temporary or chronic?

  3          A.     Yes.

  4          Q.     Were aware that the risks set forth on

  5    Exhibit 4 could be either mild, moderate, or severe?

  6          A.     Yes.

  7          Q.     Where did you get that knowledge?

  8          A.     Again, from residency training.

  9                      (Deposition Exhibit 5 referenced.)

 10          Q.     (BY MR. JOHNSON)       Doctor, if you could

 11    take a look at Exhibit Number 5, and I'll represent

 12    to you that the left-hand of Exhibit Number 5 is the

 13    same as what's on Exhibit Number 4, and the

 14    right-hand side has to do with potential risks of

 15    mesh pelvic organ prolapse surgeries.

 16                      Could you look at that list and tell

 17    me whether or not as of August 2007, you were aware

 18    of those risks on the Mesh side of Exhibit Number 5?

 19          A.     (Examined exhibit.)        Yes.

 20          Q.     Were you aware -- or -- and what was the

 21    source of that knowledge?

 22          A.     From the training courses as well as

 23    reading the literature.

 24                      And the mesh surgery is an anterior

Golkow Litigation Services                                           Page 45
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 47 of 157
                         Mark L. Lobaugh, M.D.

  1    repair.

  2          Q.     Is a what?

  3          A.     It's an anterior repair.          It's the same --

  4    it's the same procedure as it was done

  5    traditionally, just with a different method.

  6                      So any risk that was present not using

  7    mesh could also potentially be present using mesh.

  8          Q.     And were there some other potential risks

  9    involving using mesh that you learned as well such

 10    as the erosion or exposure?

 11          A.     Yes.    And that was probably the one

 12    complication which was greater or the one that I

 13    emphasized the most to the patients is the potential

 14    for erosion of the mesh which could potentially

 15    require additional surgeries.

 16          Q.     And we'll go through your consent form.

 17                      As of August 2007, were you aware that

 18    the risks set forth on Exhibit Number 5 pertaining

 19    to mesh pelvic organ prolapse surgeries could be

 20    acute or chronic?

 21          A.     Yes.

 22          Q.     Were you aware they could be mild,

 23    moderate, or severe?

 24          A.     Yes.

Golkow Litigation Services                                           Page 46
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 48 of 157
                         Mark L. Lobaugh, M.D.

  1          Q.     Doctor, you had an opportunity to -- I'm

  2    gonna change subjects.

  3                      You had an opportunity to treat

  4    Ms. Dalberg; is that right?

  5          A.     Yes.

  6          Q.     And you have -- there's a record.             It's

  7    Exhibit Number 6.

  8                      Could you just take a look at that and

  9    just tell the jury what Exhibit Number 6 is?

 10          A.     This is my preoperative history and

 11    physical.

 12          Q.     Whose handwriting is on this?

 13          A.     Some of it's mine and some of it's

 14    probably my medical assistant.

 15          Q.     It looks like the -- the name, Rebecca

 16    Dalberg, the date, the height and weight and blood

 17    pressure, looks like to be in a different

 18    handwriting than everything else.

 19          A.     Yes.    Well, I think under Previous

 20    Surgeries that was -- I think that might be the

 21    same.

 22          Q.     Okay.    In any event, could you just go

 23    through quickly, because I can't read all of these

 24    things, and just tell the jury what -- what is set

Golkow Litigation Services                                           Page 47
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 49 of 157
                         Mark L. Lobaugh, M.D.

  1    forth on page 1 of Exhibit Number 6?

  2          A.     Could you repeat the question?

  3          Q.     Sure.    Could you just go through --

  4    there's handwriting.         I can't read it all.

  5                      Can you just go through and indicate

  6    what is on this form?

  7          A.     Well, the patient -- patient's name.

  8                      The Primary Care Physician, she didn't

  9    have one.     We don't have the -- or we just didn't

 10    fill it in.

 11                      The Identifying Data, she's a

 12    59-year-old.

 13                      Chief Complaint, we didn't fill that

 14    in because we knew it was pelvic organ prolapse.

 15                      The History, she had a previous

 16    bladder surgery in 1996.

 17          Q.     And you're looking at page 2 of Exhibit 6

 18    right now?

 19          A.     Oh, correct.      That's correct.

 20          Q.     Okay.    Anyway, go -- why don't you go

 21    ahead and continue.

 22          A.     Had the incontinence at that time.

 23                      Continues to have stress urinary

 24    incontinence.

Golkow Litigation Services                                           Page 48
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 50 of 157
                         Mark L. Lobaugh, M.D.

  1                      The leak point pressure was 66.

  2                      She had a low urethral -- UPP, which

  3    is urethral pressure profile, and that's all done on

  4    urodynamic testing in my office.

  5          Q.     I have one question about that.

  6                      Under History, does it say "had to

  7    repair cystocele"?

  8          A.     Yes.

  9          Q.     And that's why she had the bladder surgery

 10    in 1996, according to this history?

 11          A.     Yes.

 12          Q.     All right.      Go ahead.

 13          A.     "Past Medical History or Past Medical

 14    Problems:     Hypertension, SLE, headache.

 15                      "Medications:       See the list."       So

 16    there was another list that she had with her record.

 17                      "Over the Counter Prescriptions:

 18    None.

 19                      "Previous Surgeries," she had a

 20    cholecystectomy, an exploratory laparotomy, an

 21    appendectomy.       She had a hysterectomy with BSO.              I

 22    can't --

 23          Q.     Is that "tonsil"?

 24          A.     "Tonsil," I guess.

Golkow Litigation Services                                             Page 49
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 51 of 157
                         Mark L. Lobaugh, M.D.

  1                      Next one's "carpal tunnel."           She had

  2    four vaginal deliveries, one knee surgery.

  3                      Allergies, she's allergic to vitamin

  4    C, E, aloe vera.       I can't see what the next allergy

  5    is.

  6                      Her Gynecol- -- "Gynecological

  7    History:     Last PAP" -- well, she had a hysterectomy,

  8    so she didn't have a PAP.

  9                      Her mammogram was a year ago.

 10                      She's not on any contraception.

 11                      Then the Review of Systems all were

 12    checked "negative."

 13          Q.     All right.      And so there is a reference

 14    under Previous Surgeries to her delivering four

 15    children; is that right?

 16          A.     Yes.

 17          Q.     What tests did you do to determine in your

 18    office that she had stress urinary incontinence and

 19    this LPP of 66 and low VPP?

 20          A.     We did urodynamic testing in my office,

 21    and that's using a -- a machine where -- place a

 22    catheter in the bladder, one in the rectum.

 23                      We fill the bladder up with fluid and

 24    measure pressures, have the patient cough, strain

Golkow Litigation Services                                           Page 50
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 52 of 157
                         Mark L. Lobaugh, M.D.

  1    and void, and then we can measure the pressures in

  2    the urethra, and it sort of gives us an idea of the

  3    function of the urethra and if they're a candidate

  4    for a mid-urethral sling.

  5          Q.     And based on what you have in this note,

  6    was she a candidate for a mid-urethral sling?

  7          A.     Yes.

  8          Q.     What significance, if any, was the fact

  9    that she had had previous bladder surgery to repair

 10    a cystocele?

 11          A.     That is signi- -- significant because she

 12    had the previous traditional approach trying to use

 13    the -- her own tissue, her own hammock to repair

 14    this dropping bladder, and it failed.

 15          Q.     And why was that significant to you?

 16          A.     Because that -- to me, that told me that

 17    it didn't work, so she needed something else.

 18          Q.     Did that play any role -- or strike that.

 19                      Did the fact that she had the prior

 20    failed surgery play any role in the decision-making

 21    process to use mesh for the pelvic organ prolapse?

 22          A.     At this point, all of my anterior repairs

 23    were being done with mesh.          So I'd have to say no,

 24    it didn't play any role.

Golkow Litigation Services                                           Page 51
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 53 of 157
                          Mark L. Lobaugh, M.D.

  1          Q.     But that was -- would that have any impact

  2    on whether or not mesh was indicated?

  3          A.     No.

  4          Q.     No.

  5                       Because you were gonna use it anyway?

  6          A.     Right.

  7          Q.     And what was the reason you were going to

  8    use it anyway?

  9          A.     I just believed it was a better approach

 10    to not try to repair damaged tissue because it was

 11    probably not gonna work, and in my opinion, trying

 12    to replace that hammock was something that was gonna

 13    be stronger and longer lasting, forever lasting was

 14    a better approach.

 15          Q.     Doctor, when you used the Gynemesh™

 16    Prolift System for the pelvic organ prolapse, at

 17    that time did you believe that that was the approach

 18    that gave you the best chance of success for your

 19    patient?

 20          A.     Yes.

 21          Q.     All right.      Could we take a look -- let me

 22    ask you some questions about informed consent, and

 23    I'm gonna get to your consent form, Exhibit

 24    Number 7, but let me just ask you.

Golkow Litigation Services                                           Page 52
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 54 of 157
                         Mark L. Lobaugh, M.D.

  1                      Can you just tell the jury what the

  2    concept of informed consent means?

  3          A.     The patient needs to have all the

  4    information available, or as much as possible, to

  5    allow them to make the decision that is best for

  6    them.    And so what we try to do is we try to

  7    describe the procedure that we're recommending.

  8                      That's why I use my tube sock analogy,

  9    tent, hammock.       You know, people can understand that

 10    stuff.

 11                      And then once we describe the

 12    procedure, we tell them the benefits of the

 13    procedure, how this will help them, or how this

 14    might help them, but we also give them the risks of

 15    the procedure, the things that may not necessarily

 16    be desired such as failure, another surgery,

 17    erosion, for example.

 18                      And so the patient has to really make

 19    that decision on what's gonna be the best course of

 20    treatment for them.

 21          Q.     Would it be fair to say that you discussed

 22    the alternatives, benefits, and material risks with

 23    Ms. Dalberg before her surgery?

 24          A.     Yes.

Golkow Litigation Services                                           Page 53
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 55 of 157
                         Mark L. Lobaugh, M.D.

  1           Q.    Is providing an --

  2                      MR. FARRELL:      Objection; form.

  3           Q.    (BY MR. JOHNSON)       Is providing an informed

  4    consent required under Texas law?

  5           A.    Yes.

  6           Q.    Doctor, in 2007, what was your approach to

  7    make sure a patient was able to make an informed

  8    decision?

  9           A.    Just to talk to them.         Talk to them and

 10    then describe all the risks and benefits.

 11                      Ask them if they understood.

 12                      Ask them if they had any questions.

 13                      And, you know, again, describe the

 14    condition that they have.

 15                      Describe the procedure or the options.

 16                      (Phone interruption.)

 17           A.    Describe the options that are available,

 18    and then try to describe the procedure as best I

 19    can.

 20                      And then talk about the benefits and

 21    also talk about the potential risks.

 22           Q.    (BY MR. JOHNSON)       Did your -- did you do

 23    the informed consent discussion yourself?

 24           A.    Yes.

Golkow Litigation Services                                           Page 54
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 56 of 157
                          Mark L. Lobaugh, M.D.

  1           Q.    Did you ever have your staff involved in

  2    that?

  3           A.    In the discussion?

  4           Q.    Right.

  5           A.    No.

  6           Q.    Did you have videos for your patients at

  7    all?

  8           A.    No -- oh, videos?        Yes.

  9                       Educational videos?

 10           Q.    Yeah, for the patients to look at before a

 11    surgery like this?

 12           A.    We -- we did have some.          Not too many of

 13    the patients really took us up on it.

 14           Q.    Do you know whether or not in this case a

 15    video would have been made available to Ms. Dalberg

 16    if she had wanted to review it?

 17           A.    I do not know.

 18           Q.    Did you have any handouts that you

 19    provided to patients --

 20                       MR. FARRELL:     I'm sorry.      What was the

 21    Doctor's answer, please?          It blipped out.

 22                       MR. JOHNSON:     He did not know.        He did

 23    not know, Sean.

 24                       MR. FARRELL:     Thank you.

Golkow Litigation Services                                           Page 55
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 57 of 157
                         Mark L. Lobaugh, M.D.

  1          Q.     (BY MR. JOHNSON)       Did you have any

  2    handouts, either company, ACOG, or other handouts

  3    regarding pelvic organ prolapse for patients?

  4          A.     I don't remember.

  5                      (Deposition Exhibit 7 referenced.)

  6          Q.     (BY MR. JOHNSON)       Could you take a look at

  7    Exhibit Number 7, Doctor, and can you tell the jury

  8    what Exhibit Number 7 is?

  9          A.     (Examined exhibit.)        That's a Disclosure

 10    and Consent Medical and Surgical Procedures.

 11          Q.     That's the first -- the first page.

 12                      What are the next two pages?

 13          A.     Pelvic Reconstruction Consent.

 14          Q.     What is the reason that you had two

 15    separate consent forms for Ms. Dalberg in this

 16    particular situation?

 17          A.     The first one is the Texas Medical

 18    Disclosure Panel's form.          So that was the State of

 19    Texas form.

 20          Q.     And what was -- what are the last two

 21    pages?

 22          A.     The last two pages are my form.

 23                      So I tailored this to my discussion

 24    and how I -- I discussed with the patient.

Golkow Litigation Services                                           Page 56
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 58 of 157
                         Mark L. Lobaugh, M.D.

  1          Q.     For purposes of -- well, strike that.

  2                      So how -- can you just tell me the

  3    process by which this form -- both of these forms

  4    would be provided to Ms. Dalberg, and what process

  5    would go -- she would go through before signing?

  6          A.     When the patient would come for the pre-op

  7    appointment -- this -- this -- now, there is some

  8    variability to this, but this is pretty much the

  9    standard.

 10                      The patient would come for the pre-op

 11    before surgery and we would sit down and review

 12    everything that had already been talked about and

 13    discuss the procedure, discuss the risks, the

 14    benefits.

 15                      And if the patient had no more

 16    questions, then the medical assistant would come

 17    with the consent, have her read the sent -- consent,

 18    and sign it.

 19          Q.     Would you actually go through these forms

 20    with -- would you have gone through -- strike that.

 21                      Would you have gone through these

 22    forms with Ms. Dalberg?

 23          A.     I don't take the form in and go in --

 24    in -- through the form.          But in my discussion, I

Golkow Litigation Services                                           Page 57
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 59 of 157
                         Mark L. Lobaugh, M.D.

  1    cover all these bullet points.

  2          Q.     All right.

  3          A.     And then the patient is asked to read it

  4    over and sign it.

  5          Q.     And we see that the surgery was

  6    August 29th.

  7                      And the History and Physical that you

  8    did, which is Exhibit 6, was August 24th, 2007; is

  9    that right?

 10          A.     Yes.

 11          Q.     And looking at the bottom of the first

 12    page of Exhibit Number 7, which are the consent

 13    forms, is there a date?

 14          A.     There is not a date.

 15          Q.     Well, on the -- on the first page of

 16    the -- the front page of Exhibit 7, is there a date?

 17          A.     That one is dated August 24th.

 18          Q.     And she signed that; is that correct?

 19          A.     Yes.

 20          Q.     Would the -- would she receive both the

 21    top page, the Texas medical consent form, and the

 22    back two pages, the Pelvic Reconstruction Consent

 23    forms, on the same day for signature?

 24          A.     Usually not.

Golkow Litigation Services                                           Page 58
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 60 of 157
                         Mark L. Lobaugh, M.D.

  1          Q.     Can you tell me -- or can you tell from

  2    the information we have when she signed the Pelvic

  3    Reconstruction Consent form?

  4          A.     The Texas form would be -- would be signed

  5    at the hospital on the day of surgery, and the -- my

  6    form would have been signed in the office at the day

  7    of the pre-op.

  8          Q.     And based on looking at this, it appears

  9    that the Texas form was actually signed on the day

 10    of the pre-op as well; is that right?

 11          A.     Apparently so, yes.

 12          Q.     All right.      And in terms of the date when

 13    she would have signed your form, based on your

 14    normal custom and practice -- or ordinary custom and

 15    practice, would that form have been signed on

 16    August 24, 2007?

 17          A.     Yeah, and I must say that --

 18                      MR. FARRELL:      Objection; form.

 19          A.     -- this is the way that we're doing the

 20    consents now.

 21                      Back in 2007, we may have actually had

 22    them sign the Texas form and my form at the same

 23    time because that was a different hospital than what

 24    I'm practicing now.

Golkow Litigation Services                                           Page 59
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 61 of 157
                         Mark L. Lobaugh, M.D.

  1                      And just trying to think about this,

  2    they may have actually provided these Texas forms

  3    for our office to get before they came to surgery.

  4    So that's possibly why the dates are different.

  5          Q.     (BY MR. JOHNSON)       All right.      I guess my

  6    question is:      Based on your ordinary custom and

  7    practice, is it likely that Ms. Dalberg signed the

  8    Pelvic Reconstruction Consent form on August 24,

  9    2007?

 10          A.     Yeah -- was that the pre-op date?

 11          Q.     Yes.

 12                      MR. FARRELL:      Objection; form.

 13          A.     Yes.

 14          Q.     (BY MR. JOHNSON)       And why is -- why is

 15    that likely?

 16          A.     Because that's when we had -- that's when

 17    we reviewed all the risks and benefits, reviewed the

 18    procedure, and that's when we got the consents

 19    signed.

 20          Q.     So just taking a look at your Pelvic

 21    Reconstruction Consent form, which is the last two

 22    pages of Exhibit 7, Doctor, it appears that you

 23    provided her with a -- information regarding risks;

 24    is that right?

Golkow Litigation Services                                           Page 60
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 62 of 157
                         Mark L. Lobaugh, M.D.

  1          A.     Yes.

  2          Q.     And the risks of the surgery and also

  3    risks of using the graft material, either the T- --

  4    either the tension-free tape or the sling or the

  5    pelvic mesh for the pelvic organ prolapse; is that

  6    right?

  7          A.     That's correct.

  8          Q.     Okay.    Can you tell the jury what the

  9    risks were that you described to Ms. Dalberg prior

 10    to her surgery based on your ordinary custom and

 11    practice in August of 2007?

 12          A.     Anytime you have surgery --

 13                      MR. FARRELL:      Objection; form.

 14          A.     Anytime you have surgery, there's risk --

 15    risk of infection, bleeding, injury to the bowel,

 16    bladder, nerves, ureters.

 17                      Anytime you have this type of surgery,

 18    the biggest concern that I have is there could be

 19    potential erosion of the mesh -- mesh through the --

 20    through the vaginal skin, and if that were to

 21    happen, the -- an additional procedure would have to

 22    be performed in order to address -- address the

 23    erosion.

 24                      Anytime you have this surgery, there's

Golkow Litigation Services                                           Page 61
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 63 of 157
                         Mark L. Lobaugh, M.D.

  1    a potential for scarring which cause -- could cause

  2    pain, particularly with intercourse, and these are

  3    all conditions that would have to be potentially

  4    addressed after post-op recovery time pain.

  5          Q.     (BY MR. JOHNSON)       And did you have any

  6    discussion regarding potential urinary symptoms,

  7    incontinence or retention?

  8          A.     Well, specific- -- whenever I do a sling,

  9    I always tell them that there is a possibility that

 10    you may not be able to empty your bladder.               You may

 11    have some -- some urinary retention.              It's usually

 12    temporary.      It's very unusual for it to be

 13    permanent, and if something like that happens,

 14    usually you have to wear a catheter.

 15                      And I also -- again, I always -- I

 16    already mentioned the injury to the bowel, bladder,

 17    or ureter nerves.        And if there is a bladder injury,

 18    you'll have to have a catheter for an extra -- a

 19    week or two.

 20          Q.     Just in looking at this form, Exhibit 7,

 21    and the risks, there's a statement here -- and it's

 22    the fifth bullet point down -- that there could be

 23    "Allergy or sensitivity to the graft material

 24    resulting in your body rejecting the graft.                This

Golkow Litigation Services                                           Page 62
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 64 of 157
                         Mark L. Lobaugh, M.D.

  1    may necessitate an additional surgery to remove the

  2    graft and repair any defect that results from the

  3    graft material."

  4                      What would you have told Ms. Dalberg

  5    about that?

  6          A.     Well, I usually just discuss the erosion

  7    and include that as part of the erosion, that the --

  8    the graft may potentially be exposed and it'll have

  9    to be fixed, potentially removed.

 10          Q.     Looking at the next bullet point, it says

 11    that, quote -- well, strike.

 12                      The next bullet point says, "Infection

 13    of the graft material may require removal of the

 14    graft material.       Additional surgery may be needed to

 15    correct a defect caused by the removal of the graft

 16    material."

 17                      Is that information that you provided

 18    to her as well?

 19          A.     I'm not sure if I specifically provided

 20    that.

 21                      I really didn't find infection of the

 22    graft to be a very common thing.            I -- I didn't

 23    think I ever had one that was infected.

 24          Q.     You don't think that's something that you

Golkow Litigation Services                                           Page 63
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 65 of 157
                         Mark L. Lobaugh, M.D.

  1    emphasized?

  2          A.     Probably not.

  3          Q.     But she obviously had that information

  4    from the form itself?

  5          A.     Yes.

  6                      And, again, I -- I briefly talk about

  7    infection as an overall potential complication.                   So

  8    I -- I include that as -- within that overall scope

  9    of possible infection.

 10          Q.     Then the next bullet point says,

 11    "Occasionally the graft may erode through the

 12    adjacent tissue requiring additional surgery to

 13    repair the erosion.        Rarely the graft will need to

 14    be removed."

 15                      And I think that's what you've said

 16    you've already discussed with her?

 17          A.     Yeah.

 18          Q.     Or that you would have discussed with her

 19    for sure?

 20          A.     Yes.

 21          Q.     And then two more bullet points down, it

 22    says, "Reduction of loss of ability to control flow

 23    of urine, urinary incontinence."

 24                      Is that something that you as part of

Golkow Litigation Services                                           Page 64
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 66 of 157
                         Mark L. Lobaugh, M.D.

  1    your actual verbal discussion would talk about

  2    with -- with -- would've talked about with

  3    Ms. Dalberg?

  4          A.     Well, she already had incontinence.

  5                      So we were talking about -- more about

  6    the repair in correcting the incontinence and that

  7    the possibility that the repair may not work.

  8    Although it was 85 percent effective, there was

  9    still 15 percent that it was not gonna work.

 10          Q.     And so the final bullet point there is,

 11    "Your condition may not be cured and may recur."

 12          A.     Yes.

 13          Q.     Is that something you discussed with her?

 14          A.     Well, like I just said, there's a

 15    15 percent failure rate in -- in sling.              Proce- --

 16    in mid-urethral sling procedures, so there's --

 17    there's always that possibility that the surgery is

 18    not gonna correct the problem.

 19          Q.     Was it your practice at that time to give

 20    the patient an opportunity to ask any questions?

 21          A.     Oh, yes.     Yeah, we always -- we had an

 22    open -- open dialogue.         They could ask whatever

 23    question they wanted to.

 24          Q.     What would be the reason that you'd have

Golkow Litigation Services                                           Page 65
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 67 of 157
                         Mark L. Lobaugh, M.D.

  1    the consent form signed on August 24th, five days

  2    before the surgery?

  3           A.    Well, we try to do it at the pre-op

  4    appointment, because that's -- you know, that's

  5    their last shot at really trying to get the major

  6    opportunity to answer their questions.

  7                      They can ask -- answer -- I always see

  8    them in pre-op and ask them, "Well, do you have any

  9    more questions?       Is there anything else you want to

 10    ask?"

 11                      But really, the final discussion is at

 12    the pre-op appointment.

 13           Q.    Dr. Lobaugh, do you have an opinion to a

 14    reasonable degree of medical certainty as to whether

 15    or not you provided an informed consent to

 16    Ms. Dalberg?

 17           A.    I have no uncertainty.         I'm -- I'm --

 18                      MR. FARRELL:      Objection to form.

 19           A.    -- convinced that I provide informed

 20    consent to all my procedures.

 21           Q.    (BY MR. JOHNSON)       Yeah.

 22                      How would you just -- how would you

 23    characterize your consent, robust, or in some other

 24    way?

Golkow Litigation Services                                           Page 66
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 68 of 157
                         Mark L. Lobaugh, M.D.

  1                      MR. FARRELL:      Objection to form.

  2          A.     I -- I -- I would provide my consent as a

  3    patient friendly discussion of the -- of the

  4    realistic expectations of the procedures and the

  5    potential problems.        And that's how I'd describe it.

  6          Q.     (BY MR. JOHNSON)       All right.

  7                      MR. JOHNSON:      Could we go off the

  8    record real quick?

  9                      THE VIDEOGRAPHER:        Going off the

 10    record.     Time is 2:39.

 11                      (A recess was taken from 2:39 p.m. to

 12                        2:40 p.m.)

 13                      THE VIDEOGRAPHER:        Back on the record.

 14    Time is 2:40.

 15                      (Deposition Exhibit 8 referenced.)

 16          Q.     (BY MR. JOHNSON)       Doctor, Exhibit

 17    Number 8, is this just a history and phys- -- this

 18    is your history and physical that you did on

 19    August 24 that gets in -- gets filed into the

 20    hospital record; is that right?

 21          A.     Correct.

 22          Q.     Okay.    Could you take a look at Exhibit

 23    Number 9?     This is your Operative Report; is that

 24    right?

Golkow Litigation Services                                           Page 67
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 69 of 157
                         Mark L. Lobaugh, M.D.

  1          A.     Yes.

  2          Q.     And what was your preoperative diagnosis?

  3          A.     "Stress urinary incontinence" is Number 1.

  4                      Number 2, "Low Urethral Pressure

  5    Profile."

  6                      Number 3, "Cystocele."

  7                      Number 4, "Rectocele."

  8                      And Number 5, "Vaginal Prolapse."

  9          Q.     And what was your postoperative diagnosis?

 10    Was it the same?

 11          A.     Yes.

 12          Q.     What operation did you actually perform?

 13          A.     Number 1, "Transvaginal tape placement."

 14                      Number 2, "Repair of rectocele."

 15                      Number 3, "Vaginal extracorporeal

 16    colporrhaphy."

 17                      Number 4, "Anterior colporrhaphy."

 18                      Number 5, "Mesh, 2 units."

 19                      Number 6, "Cystoscopy."

 20                      Number 7, "Enterocele repair."

 21                      Number 8, "Perineoplasty."

 22          Q.     Okay.    Can you just tell the jury briefly

 23    how you use mesh to perform the anterior repair for

 24    the cystocele and the posterior repair for the

Golkow Litigation Services                                           Page 68
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 70 of 157
                         Mark L. Lobaugh, M.D.

  1    rectocele and enterocele?

  2          A.     The -- you want me to describe the

  3    procedure?

  4          Q.     Yeah, just briefly.        Just kind of how

  5    you -- how you do it.

  6          A.     Okay.    So going back to my tube sock

  7    model, I make an incision in the top portion of the

  8    tube sock and I open up the tissue and basically

  9    place the mesh underneath the hammock that I

 10    described earlier and elevate the ball, and then

 11    attach the mesh to the ligaments, the sides, and

 12    then close up the tube sock.

 13                      The posterior repair, I make an

 14    incision in the bottom portion of the tube sock, try

 15    to find the -- dissect out the -- the tent and put

 16    the mesh in over the tent and then attach the mesh

 17    to the supporting tissue and then close up the tube

 18    sock.

 19          Q.     So you used two different pieces of mesh?

 20          A.     Yes.

 21          Q.     And then it says in the Operative Note

 22    that you trimmed some of the -- the mesh after each

 23    of those -- the anterior and the col- -- and the

 24    posterior colporrhaphies.

Golkow Litigation Services                                           Page 69
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 71 of 157
                          Mark L. Lobaugh, M.D.

  1                       How did you learn how to -- how to do

  2    that?

  3          A.     The -- well, the mesh comes in one size,

  4    and you trim the mesh to -- to fit the size of the

  5    hammock or the size of the tent, and then that's

  6    what you place into the -- to replace that -- those.

  7          Q.     Did you inspect the mesh before you

  8    implanted it?

  9          A.     I mean, in what way?

 10          Q.     Well, did you note any fraying of the

 11    mesh?

 12          A.     I -- I don't remember.         I mean, I can't --

 13    I can't imagine not expect- -- inspecting it.                If

 14    there was some obvious damage, then I -- I would

 15    have noted it, but I don't recall.

 16          Q.     Either would have noted it or asked for a

 17    new kit?

 18          A.     Yes.

 19          Q.     Is there any evidence in the -- in the

 20    records you have from that surgery that there was

 21    any fraying of the mesh?

 22          A.     No.

 23          Q.     Any roping of the mesh?

 24          A.     No.

Golkow Litigation Services                                           Page 70
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 72 of 157
                          Mark L. Lobaugh, M.D.

  1          Q.     Any curling of the mesh?

  2          A.     You mean prior to inserting it?

  3          Q.     Yeah, prior to inserting it?

  4          A.     No.

  5          Q.     And any degradation of the mesh?

  6          A.     No.

  7          Q.     Did you try to put the mesh in tension-

  8    free?

  9          A.     Yes.

 10          Q.     Why is that?

 11          A.     That was the correct technique is to do a

 12    tension-free placement, because keeping it tension-

 13    free was supposed to reduce the risk of contracture

 14    and was supposed to be a better, long-term repair.

 15          Q.     Doctor, did you comply with the standard

 16    of care in your treatment of Ms. Dalberg by use of

 17    the Prolift® system for repair of her pelvic organ

 18    prolapse in 2007?

 19          A.     Yes.

 20          Q.     Do you stand by your decision to use the

 21    Gynecare Prolift® mesh to treat her pelvic organ

 22    prolapse?

 23          A.     Yes.

 24          Q.     Okay.    Have you given the opinions that

Golkow Litigation Services                                           Page 71
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 73 of 157
                         Mark L. Lobaugh, M.D.

  1    you've provided today and the testimony you've

  2    provided today to a reasonable degree of medical

  3    certainty?

  4          A.     Yes.

  5                      MR. JOHNSON:      Thank you.

  6                      I'll reserve the rest of my time.

  7    Let's go off the record.

  8                      THE VIDEOGRAPHER:        Going off the

  9    record.     Time is 2:45.

 10                      (A recess was taken from 2:45 p.m. to

 11                        2:50 p.m.)

 12                      THE VIDEOGRAPHER:        Back on the record.

 13    Time is 2:50.

 14                               EXAMINATION

 15    BY MR. FARRELL:

 16          Q.     Doctor, I was introduced to you briefly

 17    previously.      Sean Farrell here on behalf of

 18    Mrs. Dalberg.

 19                      As counsel for defense has indicated,

 20    there is no claim against you or any lawsuit pending

 21    against you.

 22                      You understand that, correct?

 23          A.     Yes.

 24          Q.     Doctor, have you ever -- have you ever

Golkow Litigation Services                                           Page 72
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 74 of 157
                          Mark L. Lobaugh, M.D.

  1    testified previous to today?

  2          A.     Yes.

  3          Q.     In what capacity?

  4          A.     As a treating physician.

  5          Q.     Okay.    Have you ever testified on behalf

  6    of Ethicon in any matter prior -- or prior to today?

  7          A.     No.

  8          Q.     Okay.    Have you ever testified previously,

  9    like today, where you have been the implanter of an

 10    Ethicon product in another patient?

 11          A.     Yes.

 12          Q.     How many times did you testify in

 13    instances such as that?

 14          A.     Once.

 15          Q.     And was that this year or was it previous

 16    to this year?

 17                       MS. HARRIS:     Probably last year.

 18          A.     Last year.

 19                       MS. HARRIS:     Probably.

 20          Q.     (BY MR. FARRELL)       Last year.      Okay.

 21                       Doctor, what did you do to prepare for

 22    your testimony here today?

 23          A.     Read over the record that was provided for

 24    me.

Golkow Litigation Services                                           Page 73
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 75 of 157
                          Mark L. Lobaugh, M.D.

  1          Q.     And when did you have the opportunity to

  2    actually review the record?

  3          A.     Last night.

  4          Q.     Okay.    So last night and prior to

  5    today's -- today's deposition when you saw a few of

  6    the exhibits, that was the only time you had the

  7    opportunity to review records relating to your

  8    testimony?

  9          A.     Yes.

 10          Q.     Okay.    And, Doctor, is it fair to say you

 11    have no independent recollection of your

 12    interactions with Mrs. Dalberg, correct?

 13          A.     Correct.

 14          Q.     And you're -- you're relying on the

 15    records that you reviewed last night and earlier

 16    today; is that correct?

 17          A.     And also my experience of my normal

 18    activities.

 19          Q.     Okay.    Did you have any discussions with

 20    anybody prior to your testimony here today regarding

 21    your testimony?

 22          A.     No.

 23          Q.     Doctor, did you ever serve as a preceptor

 24    for Ethicon?

Golkow Litigation Services                                           Page 74
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 76 of 157
                          Mark L. Lobaugh, M.D.

  1          A.     Not for a mesh.

  2          Q.     For what?

  3          A.     I may have served as a preceptor for

  4    thermoablation.

  5          Q.     All right.      Did you ever serve as a

  6    consultant for Ethicon?

  7          A.     No.

  8          Q.     And the thermoablation that you

  9    referenced, did -- referenced, what -- what type of

 10    procedure is that?

 11          A.     That's an endometrial ablation.

 12          Q.     And, Doctor, I bel- -- correct me if I'm

 13    wrong, but I believe you said you've been in

 14    practice since 1982; is that correct?

 15          A.     That's incorrect.

 16          Q.     That's when you -- '82 is when you

 17    graduated medical school?

 18          A.     I graduated from medical school in 1986.

 19          Q.     '86.    I'm sorry.

 20                       And how many years have you been in

 21    practice as a obstetrician/gynecologist?

 22          A.     I completed residency in 1996, so since

 23    then.

 24          Q.     And I believe you indicated that you're

Golkow Litigation Services                                           Page 75
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 77 of 157
                          Mark L. Lobaugh, M.D.

  1    board certified in obstetrics and gynecology,

  2    correct?

  3          A.     Yes.

  4          Q.     You have not obtained any additional

  5    certification for female pelvic medicine and

  6    reconstructive surgery; is that correct?

  7          A.     That's correct.

  8          Q.     Do you intend to pursue that additional

  9    certification?

 10          A.     No.

 11          Q.     I believe, and you can correct me if I'm

 12    wrong, you indicated that your current practice

 13    consists, in the majority, of obstetrics; is that

 14    correct?

 15          A.     That is correct.

 16          Q.     And could you give me an estimate of the

 17    percentage that obstetrics currently comprises your

 18    practice?

 19          A.     80 percent.

 20          Q.     And what about in 2007, what percentage

 21    was obstetrics -- obstetrics had comprised of your

 22    total practice?

 23          A.     60 percent.

 24          Q.     60?

Golkow Litigation Services                                           Page 76
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 78 of 157
                          Mark L. Lobaugh, M.D.

  1          A.     60.

  2          Q.     And I believe you indicated the reason why

  3    there was more -- a focus away from obstetrics back

  4    in 2007 was that the urologist that was located in

  5    your vicinity there in Texas did not handle female

  6    patients; is that correct?

  7          A.     That's correct.

  8          Q.     And, Doctor, you went over some of the

  9    procedures -- premesh procedures that you undertook

 10    during medical school, residency, and so on; is that

 11    correct?

 12          A.     Correct.

 13          Q.     Okay.    And I believe you indicated you

 14    would do anterior and posterior colporrhaphies for

 15    pelvic organ prolapse; is that correct?

 16          A.     That's correct.

 17          Q.     And what was the procedure that you

 18    indicated that you would do for stress urinary

 19    incontinence?

 20          A.     Well, there were a number of procedures.

 21    We -- for quite a while, I did the Burch procedure,

 22    which is a urethropexy.

 23                       Before I started -- I used that

 24    procedure predominantly before I started doing the

Golkow Litigation Services                                           Page 77
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 79 of 157
                         Mark L. Lobaugh, M.D.

  1    TVT®s and TOTs.

  2          Q.     Doctor, do you still have any occasion to

  3    perform the surgeries without the use of mesh?

  4          A.     Yes.

  5          Q.     Okay.    What type of circumstances would

  6    you move forward with performing a surgery to

  7    address pelvic organ prolapse without the use of

  8    mesh?

  9          A.     If I have a patient that presents with the

 10    symptoms of cystocele or rectocele and the

 11    examination confirms a significant cystocele or

 12    rectocele, I'll perform the anterior colporrhaphy

 13    and/or posterior colporrhaphy, depending on the

 14    clinical presentation.

 15          Q.     So what percentage of your current

 16    surgical practice would that type of procedure or

 17    procedures represent?

 18          A.     Less than 10 percent.

 19          Q.     And what about the other 90 percent?

 20    Would they all be comprised of mesh or would you use

 21    other methods besides mesh?

 22          A.     Can you repeat the question?

 23          Q.     The other 90 percent of the surgeries you

 24    would perform for pelvic organ prolapse, would they

Golkow Litigation Services                                           Page 78
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 80 of 157
                         Mark L. Lobaugh, M.D.

  1    consist solely of mesh approach or would there be

  2    other approaches that you also utilize?

  3          A.     I'm not using any mesh for surgeries at

  4    this point except for mid-urethral slings.

  5          Q.     Doctor, are there any approaches, short of

  6    surgery, that can be utilized to address pelvic

  7    organ prolapse?

  8          A.     Yes.

  9          Q.     And what would they be?

 10          A.     Physical therapy is one option.            We offer

 11    that to our patients as an initial form of therapy.

 12    We have a really good -- a very good female physical

 13    therapy group here in our community, and so they can

 14    work with the patients.

 15                      Another nonsurgical approach is

 16    pessary, and that does not seem to be favored by,

 17    really, any of the patients.

 18          Q.     Doctor, you indicated that you received

 19    training from Ethicon; is that correct?

 20          A.     Yes.

 21          Q.     Okay.    And from the defendants' fact sheet

 22    that I was provided with, it looks like you attended

 23    a training in March of 2007 at South Miami Hospital

 24    relating to TVT-Secur and Prolift® preceptorship.

Golkow Litigation Services                                           Page 79
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 81 of 157
                         Mark L. Lobaugh, M.D.

  1                      Do you recall that?

  2          A.     Yes.

  3          Q.     Okay.    Then that was followed by the

  4    May 2007 training at the Metroplex Hospital in

  5    Killeen, Texas.

  6                      Do you recall that?

  7          A.     Yes.

  8          Q.     Okay.    I believe you testified that it was

  9    your recollection it took place in 2006.

 10                      Does the fact that it was held on

 11    May 16th, 2007, refresh your recollection as to when

 12    the training at the Metroplex Hospital took place?

 13          A.     That -- that doesn't surprise me.             So,

 14    again, I was trying to recollect over 10 years ago

 15    of when these dates were is not -- not the easiest,

 16    but it does make sense that I went to the didactic

 17    course in -- in March, and then the preceptor

 18    followed after that.

 19          Q.     Do you recall the number of days of

 20    training in South Miami lasted?

 21          A.     Probably three or four days.           It was over

 22    a long weekend.

 23          Q.     And what about the -- the training that

 24    took place at the Metroplex Hospital?

Golkow Litigation Services                                           Page 80
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 82 of 157
                         Mark L. Lobaugh, M.D.

  1          A.     That was a one-day training session.                 I

  2    had three cases that I had scheduled, and the

  3    physician from Corpus Christi assisted me and

  4    instructed me on those three cases.

  5          Q.     So the training that took place in Miami,

  6    did that involve didactic and cadaver labs?

  7          A.     To my -- the courses always had a didactic

  8    portion with a training lab.           I don't specifically

  9    remember how that course was set up, but I'll have

 10    to just say that the way these courses were set up,

 11    that was typical how they -- how they were done.

 12          Q.     And what did the training at the

 13    Metroplex -- Metroplex Hospital entail, to your

 14    recollection?

 15          A.     Again, that was -- I had three cases at

 16    the hospital, and the training surgeon who was there

 17    was assisting me on the cases and in- -- and

 18    instructing me and proctoring me through the cases.

 19          Q.     And those three cases, do you recall what

 20    products you used?        Would that be the Prolift® in

 21    each of them or were you also using the TVT-Secur?

 22          A.     Well, yeah, it was all three of them.

 23                      Because if Gynecare is sending a

 24    proctor, I'm gonna be using Gynecare's product.

Golkow Litigation Services                                           Page 81
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 83 of 157
                         Mark L. Lobaugh, M.D.

  1          Q.     How did you learn about the course being

  2    offered in Miami?

  3          A.     I don't recall.

  4          Q.     Okay.    Were you approached by a

  5    representative from Ethicon in order to attend that

  6    training?

  7          A.     It probably was made available through a

  8    representative, because at that time I had a very

  9    active practice and a very active interest in pelvic

 10    prolapse.     So I was getting a lot of invitations

 11    through a lot of different courses, and I attended a

 12    lot of CMEs on different courses.

 13                      So it was probably -- I just kind of

 14    at that time was sort of in that circle where I was

 15    getting that information provided to me routinely.

 16          Q.     Okay.    And the same question with regards

 17    to the training at the Metroplex Hospital, was that

 18    communicated to you by a representative from

 19    Ethicon?

 20          A.     Most likely.      It was probably set up

 21    through -- through the representative.

 22          Q.     Did Ethicon pay for the cost of your

 23    attendance at the training program in South Miami?

 24          A.     Most likely they did or at least the

Golkow Litigation Services                                           Page 82
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 84 of 157
                         Mark L. Lobaugh, M.D.

  1    majority of it.

  2          Q.     I'm sorry, Doctor, you broke up.

  3          A.     At least the majority of it.

  4          Q.     Did Ethicon pay for your travel to and

  5    from the training in South Miami?

  6          A.     Most likely they did.         I don't know for

  7    sure, but most likely they did.

  8          Q.     Were you reimbursed for any meals that

  9    were related to your travel to and from the training

 10    in South Miami?

 11          A.     I don't recall, but I know that the

 12    meal -- a lot of the meals were provided.

 13          Q.     Did you know the instructor or instructors

 14    at the South Miami Hospital training prior to you

 15    attending that course?

 16          A.     I believe the -- one of the main

 17    instructors was Bill Sayee, and I had -- I did know

 18    Bill Sayee.      I had been at quite a few conferences

 19    previously where he was a presenter.

 20                      MR. JOHNSON:      How do you -- how do you

 21    spell his name?

 22                      THE WITNESS:      S-a-y-e-e.      S-a-y-e-e is

 23    his last name.

 24                      MR. JOHNSON:      Thank you.

Golkow Litigation Services                                           Page 83
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 85 of 157
                         Mark L. Lobaugh, M.D.

  1          Q.     (BY MR. FARRELL)       And what about the

  2    instructor or the proctor for the Metroplex Hospital

  3    trainings?      You indicated that he was a physician

  4    from Corpus Christi.

  5                      You don't recall his identity,

  6    correct?

  7          A.     I do not.     And I did not know him before

  8    he came to proctor me.

  9          Q.     Correct me if I'm wrong.          I believe you

 10    indicated that you did have some training in pelvic

 11    organ -- organ prolapse mesh through Bard prior to

 12    the training with Ethicon; is that correct?

 13          A.     I believe so, yes.

 14          Q.     But you stated that you only did one or

 15    two implantations of the Bard; is that correct?

 16          A.     I'm not sure if I used any of the Bard

 17    product on any of my own patients.

 18          Q.     Okay.    And you used the Bard during your

 19    residency for the 1-1/2 years in California prior to

 20    fulfilling your commitment with the military?

 21          A.     That is incorrect.        There was no mesh used

 22    in my residency in California.

 23          Q.     Okay.    So the training for the mesh with

 24    Bard, to the best of your recollection, you don't

Golkow Litigation Services                                           Page 84
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 86 of 157
                          Mark L. Lobaugh, M.D.

  1    believe that you ever used that to implant into any

  2    of your patients for pelvic organ prolapse surgery;

  3    is that correct?

  4          A.     I'm not sure if I used it after the

  5    course.     I think somewhere in the time frame between

  6    2006/2007 and when I quit using the mesh in

  7    2010/2012, it's somewhere during that course I

  8    believe I did use the Bard product.

  9          Q.     Prior to the training in March of 2007,

 10    had you ever implanted Prolift® in any of your

 11    patients?

 12          A.     No.

 13          Q.     Had you ever observed a Prolift®

 14    implantation prior to your training in South Miami

 15    in March of 2017?

 16          A.     I don't believe so.

 17                       MR. JOHNSON:     You said 7- -- Counsel,

 18    you said March of 2017.          I think you misspoke.

 19                       MR. FARRELL:     I did.     Thank you.

 20    2007.    Thank you.

 21          Q.     (BY MR. FARRELL)       Doctor, is it fair to

 22    say that when you went for the training in South

 23    Miami in March of 2007, that was the first time that

 24    you got an in-depth information regarding the

Golkow Litigation Services                                           Page 85
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 87 of 157
                         Mark L. Lobaugh, M.D.

  1    Prolift® product?

  2          A.     I would say that's not correct.            I mean, I

  3    certainly had been exposed to the literature and

  4    looked at videos and had gone to courses before

  5    where they had talked about it.            So I had a pretty

  6    good idea of what it was about before I went down to

  7    the course in South Florida.

  8          Q.     But that course -- but that course would

  9    have been your first hands-on experience with the

 10    product; is that correct?

 11          A.     Yes, I believe so.

 12                      (Phone interruption.)

 13          Q.     (BY MR. FARRELL)       And that would be

 14    inclusive of the didactic training you indicated?

 15                      I believe you said you might have seen

 16    a video; is that correct?

 17                      MR. JOHNSON:      Object to the form.

 18          A.     Yes.

 19          Q.     (BY MR. FARRELL)       Okay.     And you also

 20    participated in the cadaver labs; is that correct?

 21          A.     Yes.

 22          Q.     You were asked previously about material

 23    that you would have been provided with at the

 24    training.

Golkow Litigation Services                                           Page 86
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 88 of 157
                         Mark L. Lobaugh, M.D.

  1                      Do you recall whether or not you were

  2    provided with any materials, written materials?

  3          A.     Oh, I'm sure I was provided with

  4    materials, but I don't recall which ones.

  5          Q.     Okay.    To the best of your recollection,

  6    do you still have any of the materials from that

  7    training?

  8          A.     I do not.

  9          Q.     Do you recall whether or not you reviewed

 10    the Instructions For Use relating to the Prolift® as

 11    part of the training in South Miami?

 12          A.     It was probably part of the didactic

 13    training.     So I think that that was a presentation

 14    within the didactic training.

 15          Q.     And you indicated that you -- there was a

 16    presentation made by some of the professors there,

 17    correct?

 18          A.     As far as I can remember.          I mean, I kind

 19    of --

 20          Q.     Do you recall anything -- sorry.

 21          A.     I don't -- I don't really recall the

 22    details of the course, but just when I'm speaking of

 23    these courses, I'm speaking on generally how they

 24    were run.

Golkow Litigation Services                                           Page 87
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 89 of 157
                         Mark L. Lobaugh, M.D.

  1                      They were all pretty much the same,

  2    and it started off with the didactic session which

  3    would go over the product, discuss the procedure,

  4    discuss the steps that were needed in order to use

  5    the product, and then the follow-up would be a

  6    cadaver lab to reinforce the didactic portion of

  7    the -- of the course.

  8          Q.     Was the information presented to you at

  9    the South Miami training important to you so that

 10    you could use that information as part of your -- of

 11    your decision regarding whether or not you wanted to

 12    use the Prolift® with any of your patients?

 13          A.     I pretty much already knew I wanted to use

 14    the Prolift®, so it re- -- reinforced my instruction

 15    on the product, and so it was very beneficial to

 16    reinforce those areas that I -- I already knew and

 17    to add additional information to the areas I didn't

 18    know.

 19          Q.     And, Doctor, did you presume that the

 20    information that was being provided to you by the

 21    training in South Miami would be accurate, to the

 22    best of Ethicon's knowledge, for you --

 23          A.     Yes.

 24          Q.     -- to use their product?

Golkow Litigation Services                                           Page 88
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 90 of 157
                         Mark L. Lobaugh, M.D.

  1          A.     Yes.    I counted on that.

  2          Q.     Doctor, did you believe that the

  3    information that was being presented to you at the

  4    Ethicon training in South Miami would be fair and

  5    balanced in the sense that it would tell you both

  6    the positive aspects of implanting your patients

  7    with Prolift® and also tell you about the risks or

  8    actual problems that they were aware of so that you

  9    could balance those in your mind?

 10                      MR. JOHNSON:      Object --

 11          A.     Yes.

 12                      MR. JOHNSON:      I'll object to the form.

 13          Q.     (BY MR. FARRELL)       Doctor, did you presume

 14    that any risks that Ethicon knew about, especially

 15    any serious risks they knew about relating to the

 16    Prolift®, would be presented to you as part of the

 17    presentation you received in South Miami so that you

 18    would have a full understanding what the risks were?

 19          A.     I counted on that information being

 20    presented.

 21          Q.     Doctor, is it fair to say that prior to

 22    your Prolift® training in South Miami, you had not

 23    surgically implanted any large volume of

 24    polypropylene mesh in a woman's pelvis like that of

Golkow Litigation Services                                           Page 89
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 91 of 157
                         Mark L. Lobaugh, M.D.

  1    the Prolift®?

  2          A.     Yes, that is -- that is an accurate

  3    statement.

  4          Q.     Doctor, during the presentation that was

  5    pre- -- given to you in South Miami relating to the

  6    Prolift® product, do you recall whether or not you

  7    were actually provided with information about

  8    clinical studies that had been done with the

  9    Prolift® and the prototypes for the Prolift® so that

 10    you'd have some data relating to any such studies?

 11                      MR. JOHNSON:      Object to the form.

 12          A.     I don't recall if that was part of the

 13    course or not.

 14          Q.     (BY MR. FARRELL)       Doctor, did you presume

 15    that any data that was presented to you during the

 16    training in South Miami would be accurate and that

 17    Ethicon would be presenting to you actual data from

 18    any studies that were conducted?

 19                      MR. JOHNSON:      Object to the form.

 20          A.     I -- I -- as a general OB/GYN, I am not an

 21    academician, so I don't really read all of the

 22    literature.      I trust the academicians to evaluate

 23    the literature and present that.

 24                      And so I trust those people who are

Golkow Litigation Services                                           Page 90
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 92 of 157
                         Mark L. Lobaugh, M.D.

  1    responsible for those to provide us with -- with

  2    informa- -- provide me with information and products

  3    that are trusted and available to be used.               And

  4    that's -- that was my -- my belief with the Prolift®

  5    and Ethicon.

  6          Q.     (BY MR. FARRELL)       Doctor, as part of your

  7    training in South Miami, were you shown any Prolift®

  8    implantation video?

  9          A.     I don't recall, but I think that -- I

 10    would -- I would believe that I was, again, just

 11    because that's the nature of how these courses were

 12    set up.

 13          Q.     As part of your training from Ethicon,

 14    were you ever told that -- to lay the mesh flat in

 15    the pelvic space during implantation?

 16          A.     I don't recall them using those specific

 17    words.

 18          Q.     Doctor, as part of your training from

 19    Ethicon, were you ever told that the mesh arms of

 20    the Prolift® could rope or curl due to tension of

 21    the arms when they were being pulled through the

 22    trocars?

 23                      MR. JOHNSON:      Object to the form.

 24          A.     I don't recall it ever being specifically

Golkow Litigation Services                                            Page 91
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 93 of 157
                          Mark L. Lobaugh, M.D.

  1    mentioned.

  2          Q.     (BY MR. FARRELL)       Doctor, during your

  3    training, did Ethicon ever inform you that there was

  4    an increased risk to patients from curling and

  5    roping of the Prolift® arms in the obturator space

  6    and the gluteal muscle tissue area?

  7                       MR. JOHNSON:     Object to the form.

  8          A.     No.

  9          Q.     (BY MR. FARRELL)       Doctor, during your

 10    training, did Ethicon ever inform you that as a

 11    result of any curling and/or roping of the Prolift®

 12    arms, that there could be an increased risk of

 13    scarring, contraction, erosion, and chronic pelvic

 14    pain for the recipient?

 15                       MR. JOHNSON:     Object to the form.

 16          A.     No.

 17          Q.     (BY MR. FARRELL)       Doctor, during the

 18    presentation from Ethicon, were you ever informed

 19    that they were aware that there were some patients

 20    who as a result of being implanted with the Prolift®

 21    would be left with lifelong pain and inability to

 22    have normal sexual relations as a result of the

 23    implantation?

 24                       MR. JOHNSON:     Object to the form.

Golkow Litigation Services                                           Page 92
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 94 of 157
                         Mark L. Lobaugh, M.D.

  1          A.     Well, that was part of the general risk of

  2    doing an anterior and posterior repair.

  3          Q.     (BY MR. FARRELL)       A general risk was the

  4    possibility of having lifelong pain and inability to

  5    have normal sexual relations for the remainder of

  6    their life?

  7          A.     Yes.    Even if you don't use mesh, that's a

  8    potential risk.

  9          Q.     Were you provided with any information

 10    from Ethicon regarding any data they had regarding

 11    the occurrence of any such risk?

 12                      MR. JOHNSON:      Object to the form.

 13          A.     I don't recall.

 14          Q.     (BY MR. FARRELL)       Doctor, during your

 15    training from Ethicon, were you ever informed that

 16    they were aware that there were some patients that

 17    would have contraction of the mesh and that the pain

 18    and the erosion and the complications resulting from

 19    any such contraction would not be able to be

 20    successfully treated and that those patients would

 21    be left with lifelong pain?

 22                      MR. JOHNSON:      Object to the form.

 23          A.     Again, that goes along with the general

 24    risk for any type of anterior and posterior repair,

Golkow Litigation Services                                           Page 93
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 95 of 157
                         Mark L. Lobaugh, M.D.

  1    whether there's mesh or not.           There's always that --

  2    that chance of scarring, contracture, and pain and

  3    dyspareunia.

  4          Q.     (BY MR. FARRELL)       But the possibility of

  5    contraction of the mesh is only a possibility when

  6    mesh is implanted, correct?

  7                      MR. JOHNSON:      Object to the form.

  8          A.     Well, yes, if the mesh contracts.             But the

  9    tissue -- the normal native tissue can also contract

 10    and scar.

 11          Q.     (BY MR. FARRELL)       Were you told by Ethicon

 12    at the training you attended that scarring and

 13    contraction of the mesh was actually a positive

 14    aspect of the Prolift®?

 15                      MR. JOHNSON:      Object to the form.

 16          A.     Scarring of the mesh was considered a

 17    benefit because that's how it reinforced the tissue

 18    and was what was responsible for the repair or the

 19    reduction of the cystocele and the rectocele.

 20          Q.     (BY MR. FARRELL)       Did Ethicon inform you

 21    at your training that the contraction of the mesh

 22    could cause serious injury and that they were aware

 23    that, in fact, it would cause serious harm in some

 24    Prolift® patients?

Golkow Litigation Services                                           Page 94
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 96 of 157
                         Mark L. Lobaugh, M.D.

  1                      MR. JOHNSON:      Object to the form.

  2          A.     That was thought to be a very rare

  3    complication.

  4          Q.     (BY MR. FARRELL)       And when did you come

  5    upon that understanding that that would be -- or

  6    that was thought to be a rare complication?

  7          A.     What?

  8          Q.     At what point in time?

  9          A.     That what was a rare complication?

 10          Q.     Your answer was that you believed -- or

 11    that was thought to be a rare complication.

 12          A.     What was thought to be a rare

 13    complication?

 14          Q.     The contraction of the mesh that could

 15    cause serious injury and would cause serious harm in

 16    some of Prolift® patients.

 17          A.     So when did they provide that information?

 18          Q.     When -- when did you become aware of that

 19    information?      Yes.

 20          A.     Well, I think right from the very start.

 21          Q.     You -- you believe or you're sure?

 22          A.     No, I -- I'm not sure.         You know, again,

 23    this was over 10 years ago.

 24                      But, again, these -- this was one of

Golkow Litigation Services                                           Page 95
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 97 of 157
                         Mark L. Lobaugh, M.D.

  1    the potential complications of the mesh surgery,

  2    although it was thought to be a very unusual, rare,

  3    infrequent complication.

  4          Q.     During your training, did Ethicon make you

  5    aware that if for some reason the Prolift® patients

  6    would have complications that required removal of

  7    the mesh, that it would be impossible for some

  8    patients to have the mesh removed in a safe and

  9    effective way and that their complications would

 10    therefore be on a permanent basis?

 11          A.     No, I never was aware of that fact.

 12                      MR. JOHNSON:      And I'll object to the

 13    form.

 14          Q.     (BY MR. FARRELL)       Is that information

 15    something that you would have wanted to be aware of

 16    in determining whether or not to use the Prolift®

 17    with one of your patients?

 18                      MR. JOHNSON:      Ob- --

 19          A.     Yes.

 20                      MR. JOHNSON:      Object to the form.

 21          Q.     (BY MR. FARRELL)       Doctor, the -- the three

 22    cases you had on May 15th, 2007, where the physician

 23    from Corpus Christi was there to assist you, were

 24    they the first implantations of the Prolift® that

Golkow Litigation Services                                           Page 96
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 98 of 157
                         Mark L. Lobaugh, M.D.

  1    you undertook after the training in March of 2007?

  2          A.     Yes.

  3          Q.     Do you recall when after May 15th, 2007,

  4    that you first performed your own -- your first

  5    implantation of a Prolift® product by yourself

  6    without any assistance?

  7                      MR. JOHNSON:      Object to the form.

  8          A.     I -- I don't know exactly, but I'm sure it

  9    was within the next couple weeks after that.

 10          Q.     (BY MR. FARRELL)       Doctor, do you have a

 11    recollection of how many Prolift® implantations you

 12    performed prior to your implantation of Mrs. Dalberg

 13    on August 29th, 2007?

 14          A.     My estimate would be maybe -- maybe 10.

 15          Q.     And, Doctor, I believe you've already

 16    indicated, but there did come a time when you

 17    stopped implanting Prolift® into your patients; is

 18    that correct?

 19          A.     Yes.

 20          Q.     And what year was that?

 21          A.     I'm not sure of the specific year, but I

 22    imagine it was around 2010.

 23          Q.     And why did you stop using Prolift® in your

 24    patients at that point in time?

Golkow Litigation Services                                           Page 97
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 99 of 157
                         Mark L. Lobaugh, M.D.

  1          A.     Well, actually, I probably stopped using

  2    Prolift® before that.         I stopped using mesh

  3    completely in 2010 -- about 2010.

  4                      I stopped using Prolift® somewhere

  5    between probably 2008/2009.           I'm not sure of the

  6    exact last time.

  7          Q.     And why did you stop using Prolift® at that

  8    point in time?

  9          A.     I started using a different product.                 As

 10    the different mesh products came out, I think they

 11    each had different advantages, and I ended up using

 12    or liking Boston Scientific's mesh at the end.

 13                      So all my cases at the end were -- I

 14    believe were Boston Scientific.

 15          Q.     Doctor, are you aware that Prolift® was

 16    pulled off the market in 2012?

 17                      MR. JOHNSON:      Object to the form.

 18          A.     I knew that it was pulled off.            I wasn't

 19    sure of the exact date.

 20          Q.     (BY MR. FARRELL)       Are you aware why

 21    Prolift® was pulled off the market in 2012, Doctor?

 22                      MR. JOHNSON:      Object to the form.

 23          A.     Because of the complications that have --

 24    have arisen as for all mesh, I believe.              I think

Golkow Litigation Services                                           Page 98
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 100 of 157
                           Mark L. Lobaugh, M.D.

   1   there's only one that's still available.

   2          Q.     (BY MR. FARRELL)       And when you say "one,"

   3   are you specifically referring to Ethicon product?

   4          A.     No.    No, the only one that I know that's

   5   available, I believe, is still Boston Scientific.

   6          Q.     And, Doctor, are you fa- -- are you

   7   familiar with the FDA advisory committee hearing in

   8   September of 2011?

   9          A.     Yes.

 10           Q.     And do you understand that the FDA

 11    determined that the risk of pelvic organ prolapse

 12    surgeries outweighed the benefits and that it was

 13    only to be used as a matter of last resort?

 14                        MR. JOHNSON:     Object --

 15           A.     Yes.

 16                        MR. JOHNSON:     I'll object to the form.

 17           Q.     (BY MR. FARRELL)       And, Doctor, are you

 18    aware that when the FDA determined that Ethicon

 19    would have to conduct the 522 studies, which would

 20    consist of randomized control trials to prove the

 21    safety and efficacy of the Prolift®, that they chose

 22    not to undertake those studies and instead take the

 23    product off the market?

 24                        MR. JOHNSON:     Object --

Golkow Litigation Services                                            Page 99
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 101 of 157
                         Mark L. Lobaugh, M.D.

   1          A.     No --

   2                      MR. JOHNSON:      I'll object to the form.

   3          A.     No, I was not aware of that.

   4          Q.     (BY MR. FARRELL)       Doctor, would it have

   5   been important to you in deciding whether or not to

   6   ever implant one of your patients with the Prolift®

   7   product that Ethicon had no randomized control

   8   trials proving the safety or efficacy of that

   9   device?

 10                       MR. JOHNSON:      Object to the form.

 11           A.     That -- that -- I -- as -- again, as a

 12    general obstetrician/gynecologist, my -- my role is

 13    to rely on the experts, including Ethicon -- the

 14    people at Ethicon, to provide me with information on

 15    products that are safe and beneficial and are

 16    considered of good use for my patients.

 17                       As far as whether or not it's a random

 18    controlled trial study or a case cohort study or a

 19    case control study, what other -- what other -- what

 20    type of study they -- they need to do to provide

 21    that assurance that they are giving me a good

 22    product, a safe product, is up to them.

 23                       I'm not gonna be able to analyze a

 24    randomized controlled study and tell you whether or

Golkow Litigation Services                                          Page 100
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 102 of 157
                           Mark L. Lobaugh, M.D.

   1   not this is the answer.

   2                       I -- I rely on those academicians that

   3   are discussing those things, and I'm relying on the

   4   companies like Ethicon to obtain that information

   5   and provide that information so that we're getting a

   6   safe product that we can use for our patients.

   7          Q.     (BY MR. FARRELL)       Doctor, were you aware

   8   that the Prolift® was sold from March 2005 until

   9   May 2008 without any FDA clearance?

 10           A.     No.

 11                        MR. JOHNSON:     Object to the form.

 12           Q.     (BY MR. FARRELL)       And during that time

 13    period when there was no FDA 510(k) clearance, that

 14    included the August 29th, 2007, surgery for

 15    Mrs. Dalberg; is that correct?

 16                        MR. JOHNSON:     Object to the form.

 17           A.     Yes.

 18           Q.     (BY MR. FARRELL)       If you were aware that

 19    the Prolift® had not received FDA clearance as of

 20    the date that you performed the surgery upon -- upon

 21    Mrs. Dalberg, would you still have recommended that

 22    the Prolift® be used for her?

 23           A.     I did not say -- I did not say that I was

 24    aware there was no FDA approval.

Golkow Litigation Services                                          Page 101
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 103 of 157
                         Mark L. Lobaugh, M.D.

   1                      I said that -- yes to that as the time

   2   frame the surgery was.          I was not aware that there

   3   was not an FDA approval.

   4          Q.     So if you had been aware that there was no

   5   FDA clearance for the Prolift® at the time that you

   6   implanted it in Mrs. Dalberg, would you have moved

   7   forward with recommending that that product be

   8   utilized for her?

   9                      MR. JOHNSON:      Object to the form.

 10           A.     Yes, because there's a lot of things that

 11    are not FDA approved that we use.

 12                       And, again, I rely on the company --

 13    the Ethicon company and their science people and

 14    their physicians and their -- their professors who

 15    are making this product available.

 16                       I, as a generalist, am relying on

 17    these acade- -- academicians that they are providing

 18    me with a safe, reliable, and beneficial product.

 19           Q.     (BY MR. FARRELL)       Doctor, by the time that

 20    you stopped using Prolift® as part of your practice,

 21    approximately how many of the Prolift® products had

 22    you implanted?

 23           A.     I don't have any way to know that, but I

 24    can say it probably was at least 20 or 30.

Golkow Litigation Services                                          Page 102
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 104 of 157
                           Mark L. Lobaugh, M.D.

   1          Q.     Doctor, as you continued to utilize the

   2   Prolift® as part of your practice, did you gain any

   3   additional knowledge of the risks or complications

   4   that came with the use of that product?

   5          A.     Yes.

   6          Q.     What specifically did you obtain new

   7   knowledge of?

   8          A.     Well, I noticed through my experience that

   9   my erosion rate was higher than what they had

 10    published.

 11           Q.     Anything else?

 12           A.     That's the main thing.         I can't think of

 13    anything else specific to the Prolift®.

 14           Q.     And was that part -- was that part of the

 15    reason why you discontinued the use of the Prolift®

 16    product?

 17                        MR. JOHNSON:     Object to the form.

 18           A.     No.

 19           Q.     (BY MR. FARRELL)       And, Doctor, if you were

 20    aware -- aware of the erosion rate that you found to

 21    be higher in practice, if you had known about that

 22    higher rate than what the published rate was at the

 23    time that you counseled Mrs. Dalberg for her

 24    surgery, would you have still recommended the

Golkow Litigation Services                                          Page 103
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 105 of 157
                         Mark L. Lobaugh, M.D.

   1   Prolift® product to her?

   2                      MR. JOHNSON:      Object to the form.

   3          A.     Well, first of all, the erosion -- the

   4   higher erosion rate wasn't just for the Prolift®.

   5   It was for all mesh, all the different ones that

   6   I've used.      I noticed that my erosion rate seemed to

   7   be higher than what they were publishing.

   8                      And as far as Ms. Dalberg, she was not

   9   in that time frame when I noticed the higher erosion

 10    rate.     She was one of the early procedures that I

 11    did, and my erosion rate at that point was still in

 12    line with what was published.

 13           Q.     (BY MR. FARRELL)       But the question was if

 14    you -- with the knowledge of the higher erosion

 15    rate, if you were aware of that at the time that you

 16    counseled her regarding use of the Prolift®, would

 17    you have still recommended that product to her?

 18                       MR. JOHNSON:      Object to the form.

 19           A.     I would have told her that I'm seeing a

 20    little bit higher erosion rates than what they're

 21    saying, and I would have counseled her on that and

 22    given her the choice to use it.

 23                       The -- but a lot of the erosions were

 24    very minor, and it just involved trimming the mesh

Golkow Litigation Services                                          Page 104
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 106 of 157
                         Mark L. Lobaugh, M.D.

   1   and suturing the epithelium closed.              I do that in my

   2   office, and a lot of times that took care of the

   3   problem.

   4          Q.     (BY MR. FARRELL)       Doctor, I believe you

   5   indicated that you used -- discontinued use of any

   6   mesh to address pelvic organ prolapse in 2010; is

   7   that correct?

   8          A.     That's an estimate.        About 2010.

   9          Q.     Okay.    Why did you make the decision to

 10    stop using mesh to address pelvic organ prolapse in

 11    approximately 2010?

 12           A.     The -- I believe the main reason was is

 13    because the -- the patients that were being referred

 14    to me were no longer being referred to me.                They

 15    were being referred to the urologist.

 16                       The original referral source of

 17    patients that I had was from a urologist who did not

 18    do female urology, so he sent all the patients to

 19    me.

 20                       He retired and moved on.          A new

 21    urologist came in, and so all those referrals were

 22    kept within the urology department because the new

 23    urologist did pelvic surgery.

 24                       Essentially, that pretty much ended my

Golkow Litigation Services                                          Page 105
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 107 of 157
                         Mark L. Lobaugh, M.D.

   1   referral source for these patients.

   2          Q.     Doctor, did you have any interactions with

   3   any sales representatives from Ethicon prior to your

   4   beginning to use the Prolift® product?

   5          A.     Yes.

   6          Q.     Do you recall the individual's name?

   7          A.     I don't remember her name, no.

   8          Q.     Okay.    It was female, though?

   9          A.     Yes.    I think her first name was Katie.

 10           Q.     Well, when in time do you recall having

 11    your first interaction with her?

 12           A.     I don't recall the first interaction, but

 13    I believe we were doing the Thermachoice endometrial

 14    ablations with Ethicon long before we were doing the

 15    Prolift®, I believe.         I could be mistaken on that.

 16           Q.     Okay.    Well, based upon your belief, then,

 17    that -- your first interaction would have been prior

 18    to the training in South Miami in March of 2007,

 19    correct?

 20           A.     I believe so.

 21           Q.     Were any other Ethicon products marketed

 22    to you in addition to the Prolift®?

 23           A.     The Thermachoice and the TVT®.

 24           Q.     After you became trained relative to the

Golkow Litigation Services                                          Page 106
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 108 of 157
                         Mark L. Lobaugh, M.D.

   1   Prolift®, did the sales representative begin to

   2   contact you regarding your use of that product in

   3   your patients?

   4          A.     Yes.

   5          Q.     And what specifically would the

   6   interaction consist of?

   7          A.     Oftentimes, the rep would come into the

   8   operating room with us and just kind of oversee the

   9   product and be there if we had any questions about

 10    the product.

 11           Q.     So the sales rep would be present at times

 12    in the operating room while you were implanting

 13    these Prolift® products?

 14           A.     I believe so, yes.

 15           Q.     And I believe you indi- -- you just

 16    indicated that the purpose of the representative

 17    being present was to provide advice, if necessary?

 18                       MR. JOHNSON:      Object to the form.

 19           A.     Not advice, but just to help with the

 20    setup of the instruments and help with the -- I

 21    think oftentimes, the reps -- not just with Ethicon,

 22    but with other ones, would pull off the lot numbers

 23    and put them on the -- the chart.

 24           Q.     (BY MR. FARRELL)       Did Katie play any role

Golkow Litigation Services                                          Page 107
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 109 of 157
                           Mark L. Lobaugh, M.D.

   1   in having you participate in the training in South

   2   Miami in March of 2007?

   3          A.     Well, if it wasn't Katie, it was one of

   4   the reps arranged for the -- me to get enrolled in

   5   the course.

   6          Q.     That was a male rep?

   7                       MR. JOHNSON:     Object to the form.

   8          A.     That was what?

   9          Q.     (BY MR. FARRELL)       That was a male

 10    representative?

 11           A.     No.    I think it was Katie or someone.              I

 12    don't remember.

 13           Q.     Okay.

 14           A.     I don't remember who exactly introduced me

 15    to the course.

 16           Q.     Did Katie or any other representative

 17    attend a training with you in South Miami?

 18           A.     I do not believe so.

 19           Q.     Do you still have any dealings today with

 20    any Ethicon sales representatives?

 21           A.     No.

 22           Q.     Do you still perform the ablation

 23    procedures?

 24           A.     Not that one.

Golkow Litigation Services                                          Page 108
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 110 of 157
                         Mark L. Lobaugh, M.D.

   1          Q.     You perform a different one at this point

   2   in time?

   3          A.     Correct.

   4          Q.     And does that utilize a product from a

   5   different company?

   6          A.     Yes.

   7          Q.     And what was the reason you changed from

   8   Ethicon to the new company for the ablation product?

   9          A.     I liked the procedure better.

 10           Q.     And what company is that?

 11           A.     I'm not really sure.        It's the hydro

 12    ablation.      It may be AMS.       I'm not sure.

 13           Q.     Did Katie or any other Ethicon

 14    representative ever provide you with Ethicon

 15    materials relating to the Prolift® product?

 16           A.     Yes.

 17           Q.     What type of materials?

 18           A.     Literature, brochures, training videos.

 19           Q.     What type of brochures were they?

 20           A.     Patient brochures.        Patient information

 21    brochures.

 22           Q.     Do you have any recollection of Katie or

 23    another representative and yourself going through

 24    the patient brochures in order -- with you in order

Golkow Litigation Services                                          Page 109
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 111 of 157
                           Mark L. Lobaugh, M.D.

   1   to explain what information was contained in those

   2   brochures?

   3          A.     No.

   4          Q.     No, you don't recall, or, no, it did not

   5   happen?

   6          A.     I don't believe it happened.           I mean, I

   7   could go through the brochures myself and read them

   8   and then provide them to the patients.

   9          Q.     Did Katie or any other Ethicon sales

 10    representative ever go through any physicians'

 11    marketing materials with you?

 12           A.     I imagine they did.        That was part of why

 13    I got the brochures.

 14           Q.     Did Katie or any other Ethicon sales

 15    representative ever go through the Prolift®, IFU or

 16    Instruction For Use booklet with you?

 17           A.     No.

 18           Q.     Do you recall ever speaking with Katie or

 19    any other Ethicon sales representative regarding any

 20    warnings that Ethicon had issued relative to the

 21    Prolift® product?

 22           A.     I don't recall.

 23           Q.     And did Katie or any other Ethicon

 24    representative ever compare any of the Prolift®

Golkow Litigation Services                                          Page 110
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 112 of 157
                         Mark L. Lobaugh, M.D.

   1   products to any other manufacturers' pelvic floor

   2   repair products with you?

   3          A.     I don't recall.

   4          Q.     Do you recall ever having any questions or

   5   concerns with any of the mesh products from Ethicon,

   6   including the Prolift®, that were addressed by Katie

   7   or any other Ethicon sales representatives?

   8          A.     I don't recall.

   9          Q.     Do you currently use any Ethicon product

 10    as part of your practice?

 11           A.     Suture.

 12           Q.     What about the mesh slings that you

 13    referenced earlier, what company do you use, mid- --

 14           A.     I'm not su- --

 15           Q.     -- mid-urethral slings, I believe you

 16    said?

 17           A.     I'm not sure which sling the hospital has.

 18                       The number of slings I do per year is

 19    less than six, and the one who does most of the

 20    slings are the urologists, and so when I do a sling,

 21    I have the urologist assist me because I do so few

 22    of them.

 23           Q.     Earlier during your testimony you in- --

 24    you indicated that you decided to use the Prolift®

Golkow Litigation Services                                          Page 111
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 113 of 157
                         Mark L. Lobaugh, M.D.

   1   because it was most available to you and it was the

   2   one that you had the most training in.

   3                      Do you recall that testimony?

   4          A.     Yes.

   5          Q.     How was the Prolift® product most available

   6   to you?

   7          A.     Well, at that time, I think that Bard and

   8   Prolift® were the only two that were out -- out

   9   there, and so I'm not sure that the other companies

 10    really had established their -- their product line.

 11    I know that it was fairly soon after that the

 12    others -- others had theirs.

 13                       So it was just the one that was -- I

 14    had the most information about.            They were the one

 15    that sent me to the course.           They were the one that

 16    provided me with the proctor.

 17                       So I -- I had a lot of good

 18    information and good training on -- on their system.

 19    So I felt most comfortable using something that I

 20    had seen and actually had had a chance to actually

 21    apply it in a cadaver or lab situation.

 22                       And then had a proctoring physician, a

 23    experienced surgeon, be able to assist me on my

 24    first three cases to kind of just sort of complete

Golkow Litigation Services                                          Page 112
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 114 of 157
                         Mark L. Lobaugh, M.D.

   1   the training that I needed in order to have the

   2   product.

   3                      So Ethicon provided all that training,

   4   and it was with their Prolift®.

   5          Q.     Doctor, when you stopped using the Prolift®

   6   product, did Katie or any other Ethicon

   7   representative express any concern to you about your

   8   stopping the use of that product?

   9          A.     I don't believe so.        Actually, I don't

 10    remember any.

 11           Q.     Doctor, do you agree that in order to

 12    determine whether a medical device is safe and

 13    effective, the device must be adequately studied?

 14                       MR. JOHNSON:      Object to the form.

 15           A.     Yes.

 16           Q.     (BY MR. FARRELL)       Doctor, do you agree

 17    that the best way to determine whether a medical

 18    device is safe and effective is for a manufacturer

 19    to conduct randomized controlled trials of the

 20    device?

 21                       MR. JOHNSON:      Object to the form.

 22           A.     I'm not sure if that's the best way.             I

 23    mean, those are certainly good studies, but it

 24    doesn't necessarily mean that that's the best.

Golkow Litigation Services                                          Page 113
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 115 of 157
                         Mark L. Lobaugh, M.D.

   1                      And, again, I am not an academic

   2   physician.      I'm a -- I'm a worker bee out there in

   3   the field taking care of these patients, and so I

   4   rely on those academic people that are doing these

   5   studies to determine which type of study is gonna be

   6   the most appropriate and the best.

   7          Q.     (BY MR. FARRELL)       Doctor, did you believe

   8   at the time that you recommended the Prolift®

   9   product to Mrs. Dalberg that Ethicon had ade- --

 10    adequately studied the Prolift® product in order to

 11    determine that it was both safe and effective?

 12           A.     Yes.

 13           Q.     Doctor, do you rely upon the manufacturer

 14    of a product, at least in part, to provide you with

 15    adequate warnings regarding the serious health

 16    hazards associated with its product so that you can

 17    adequately inform patients of any serious hazards?

 18                       MR. JOHNSON:      Object to the form.

 19           A.     That's essential.       I mean, that's the only

 20    way I can practice medicine is to have that

 21    information to relay to the patients.

 22           Q.     (BY MR. FARRELL)       I'm sorry, Doctor.        Did

 23    you say "that's essential"?

 24           A.     It's essential.       Yes.

Golkow Litigation Services                                          Page 114
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 116 of 157
                         Mark L. Lobaugh, M.D.

   1          Q.     You're blipping out a little bit.

   2                      You said "essential," correct?

   3                      MS. HARRIS:      Correct.

   4          A.     Yes.

   5          Q.     (BY MR. FARRELL)       Okay.    Doctor, at the

   6   time of the Prolift® implant with Mrs. Dalberg, did

   7   you rely on Ethicon's Instructions For Use, at least

   8   in part, to help inform her about the hazards

   9   associated with the device?

 10                       MR. JOHNSON:      Object to the form.

 11           A.     Can you repeat the question?

 12           Q.     (BY MR. FARRELL)       Yes.

 13                       At the time of the surgery with

 14    Mrs. Dalberg, did you rely, at least in part, on the

 15    Instructions For Use from Ethicon in order to be

 16    able to inform Mrs. Dalberg about the possible

 17    serious hazards that could be associated with the

 18    device?

 19                       MR. JOHNSON:      Object to the form.

 20           A.     I wouldn't say I used the instructions.

 21    The instructions, to me, what you're asking -- I

 22    mean, the instructions basically tell you how to

 23    use -- how to insert the product.

 24           Q.     (BY MR. FARRELL)       Right.

Golkow Litigation Services                                          Page 115
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 117 of 157
                         Mark L. Lobaugh, M.D.

   1                      And then also the Instructions For

   2   Use, which we'll get to in a little bit, also sets

   3   out warnings and precaution, adverse reactions, that

   4   type of information?

   5          A.     I did not use the instruction sheet for

   6   that.     I used my -- my consent -- informed consent

   7   to discuss the -- the adverse potential risks.

   8          Q.     Doctor, what sources of information did

   9   you use prior to counseling Mrs. Dalberg about the

 10    risks and benefits of the Prolift® implantation

 11    surgery?

 12           A.     Can you repeat the question?

 13           Q.     Yeah.

 14                       (Phone interruption.)

 15           Q.     (BY MR. FARRELL)       What -- what sources

 16    of -- sources of information did you use prior to

 17    counseling Mrs. Dalberg about the risks and benefits

 18    of the Prolift® implantation surgery?

 19           A.     All my training from residency and all my

 20    experience in practice regarding anterior and

 21    posterior repairs and all of my education I received

 22    from the training from Ethicon, all of that goes

 23    into providing an informed consent.

 24           Q.     Doctor, you were -- you were familiar with

Golkow Litigation Services                                          Page 116
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 118 of 157
                         Mark L. Lobaugh, M.D.

   1   the Instructions For Use prior to moving forward

   2   with the surgery upon Mrs. Dalberg, correct?

   3          A.     Now, the "Instructions For Use," what do

   4   you mean for that?         Are you talking about that

   5   pamphlet?

   6          Q.     Yes.

   7                      MR. JOHNSON:      Well, object to -- I'm

   8   gonna object to the form.

   9          A.     The -- the little booklet that you just

 10    kind of showed was -- was -- I believe that's the

 11    Instructions For Use which comes with the -- the --

 12    each -- each kit, and I already knew that -- the

 13    information that I needed in order to perform an

 14    informed consent.        I did not use that pamphlet for

 15    doing that.

 16           Q.     (BY MR. FARRELL)       Right.

 17                       But my question was:        Were you -- were

 18    you familiar with the Instructions For Use?                You

 19    indicated earlier that you believed you reviewed it

 20    as part of your training in South Miami.

 21                       MR. JOHNSON:      Object to the form.

 22           A.     I don't believe that particular manual

 23    was -- that you're showing was part of the training

 24    in South Florida.

Golkow Litigation Services                                          Page 117
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 119 of 157
                           Mark L. Lobaugh, M.D.

   1                       When I -- when you said Instructions

   2   For Use, I'm talking about instructions for using

   3   the -- for the product, not necessarily that

   4   pamphlet.

   5          Q.     (BY MR. FARRELL)       What about the patient

   6   brochure that you referenced earlier?              Was that a

   7   source of information that you utilized when you

   8   counseled Mrs. Dalberg regarding the surgery?

   9          A.     No.    When I -- when I counsel patients for

 10    this surgery, again, I'm using my training in

 11    residency, my urogynecology training in residency,

 12    my experience, reading the textbooks that I use, and

 13    the training that I'm getting in these courses that

 14    I go to.      All of that information together goes to

 15    obtain the informed consent.

 16           Q.     Did you offer Mrs. Dalberg any other

 17    surgical options besides the Prolift® mesh?

 18           A.     Yes.

 19           Q.     What -- what were the other surgical

 20    options that you offered?

 21           A.     The traditional anterior repair.            I offer

 22    that to -- to everybody.          I give them the option of

 23    not using the mesh or using the mesh.

 24           Q.     Did you offer any nonsurgical options?

Golkow Litigation Services                                          Page 118
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 120 of 157
                         Mark L. Lobaugh, M.D.

   1          A.     I always offer physical therapy and I

   2   always discuss pessary as therapeutic options for

   3   pelvic prolapse.

   4          Q.     Doctor, in order for you to be able to

   5   counsel your patients on available options to treat

   6   pelvic organ prolapse, is it important for you as

   7   the implanting physician to be aware of all the

   8   potential risks associated with the use of the

   9   product that you're using to implant?

 10           A.     Yes.

 11                       MR. JOHNSON:      Object to the form.

 12           Q.     (BY MR. FARRELL)       And, Doctor, your --

 13    your knowledge of all potential risks relating to a

 14    specific product is part of the risks/ben- --

 15    risk/benefit analysis that you provide to your

 16    patients, correct?

 17           A.     Correct.

 18           Q.     Doctor, do you expect that a manufacturer

 19    such as Ethicon would provide you with the

 20    information that you would need to know in order to

 21    understand all risks --

 22                       MR. JOHNSON:      Object --

 23           Q.     (BY MR. FARRELL)       -- risks that are

 24    inherent in using their product?

Golkow Litigation Services                                          Page 119
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 121 of 157
                         Mark L. Lobaugh, M.D.

   1                      MR. JOHNSON:      Object to the form.

   2          A.     It's crucial that they give me that

   3   information.

   4          Q.     (BY MR. FARRELL)       Doctor, would you expect

   5   for a manufacturer such as Ethicon to be completely

   6   truthful with you about the risks associated with

   7   their product that you're using?

   8          A.     It's essential.       I mean, I rely on these

   9   companies to provide me with the information that I

 10    need to appropriately counsel my patients.                I mean,

 11    there's just no other way I could get that

 12    information.       I have to get it from the companies.

 13                       MR. FARRELL:      Let's go off the record

 14    real quick so we can get the two exhibits I want to

 15    use, please.

 16                       MR. JOHNSON:      Sure.    Could we take a

 17    short break?

 18                       THE VIDEOGRAPHER:       Going off the

 19    record.     Time is 3:54.

 20                       (A recess was taken from 3:54 p.m. to

 21                        4:04 p.m.)

 22                       THE VIDEOGRAPHER:       Back on the record.

 23    Time is 4:04.

 24                       (Line intentionally left blank.)

Golkow Litigation Services                                          Page 120
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 122 of 157
                         Mark L. Lobaugh, M.D.

   1                      (Deposition Exhibit 13 marked for

   2                        identification.)

   3                      MR. FARRELL:      Could you please hand

   4   the doctor Exhibit 13, please.

   5                      MS. HARRIS:      He's got it.

   6                      MR. FARRELL:      Okay.

   7          Q.     (BY MR. FARRELL)       Doctor, Exhibit 13 is

   8   the Prolift® IFU or Instruction For Use that was in

   9   effect at the time of the surgery on Mrs. Dalberg.

 10           A.     (Examined exhibit.)

 11           Q.     Doctor, is this a document that you were

 12    familiar with or you saw back when you were still

 13    using the Prolift®?

 14           A.     I'm sure I did.       I don't recall at this

 15    point, but I'm sure this is the one that was given

 16    to us.

 17           Q.     Okay.    And this IFU booklet would be

 18    included with every -- every box that had the

 19    Prolift®; is that correct?

 20           A.     Yes.

 21           Q.     I just wanted to ask you a few -- few

 22    questions about the document.

 23                       If you'd go to page 2, please.

 24           A.     (Complied.)

Golkow Litigation Services                                          Page 121
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 123 of 157
                           Mark L. Lobaugh, M.D.

   1          Q.     There's a section headed "GYNECARE

   2   GYNEMESH PS."

   3                       Were you aware that the trade name

   4   internally of the Prolift® mesh was Gynemesh™ PS?

   5          A.     No.

   6          Q.     Okay.    If we could go down to the third

   7   line under the "GYNECARE GYNEMESH PS," about the

   8   middle of the line it sets out, "The mesh affords

   9   excellent strength, durability, and surgical

 10    adaptability, with sufficient porosity for necessary

 11    tissue ingrowth."

 12                        Do you see that, what I just read,

 13    Doctor?

 14           A.     Yes.

 15           Q.     Doctor, did you assume that for Ethicon to

 16    make that statement that they would have had

 17    clinical data to support that statement regarding

 18    the Prolift® mesh?

 19           A.     Yes.

 20           Q.     Doctor, regarding sufficient porosity for

 21    necessary tissue ingrowth, were you ever told that

 22    Ethicon knew that the pores, due to their size,

 23    could allow scar tissue to go across them and cause

 24    something called fibrotic bridging and scar plating

Golkow Litigation Services                                          Page 122
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 124 of 157
                           Mark L. Lobaugh, M.D.

   1   which would make the mesh rigid and hard?

   2                       MR. JOHNSON:     Object to the form.

   3          A.     No.

   4          Q.     (BY MR. FARRELL)       Doctor, if you had been

   5   informed of that, would that have impacted your

   6   decision as the implanting surgeon regarding whether

   7   or not to use the Prolift® in your patients?

   8                       MR. JOHNSON:     Object to the form.

   9          A.     It depends on what the significance of

 10    that is.      That happens, but how significant is that?

 11           Q.     (BY MR. FARRELL)       Okay.    Doctor, the last

 12    line of that paragraph it sets out, "The

 13    bi-directional elastic property allows adaptation to

 14    various stresses encountered in the body."

 15                        Do you see that?

 16           A.     Yes.

 17           Q.     Doctor, did you presume that Ethicon had a

 18    clinical data to support that claim?

 19                        MR. JOHNSON:     Object to the form.

 20           A.     I would assume that anything they say in

 21    their product would be backed up with some form of

 22    evidence for them to make that statement, including

 23    this one.

 24           Q.     (BY MR. FARRELL)       And, Doctor, the fact

Golkow Litigation Services                                          Page 123
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 125 of 157
                         Mark L. Lobaugh, M.D.

   1   that Ethicon claimed that the Prolift® mesh could

   2   adapt to the stresses encountered in a woman's

   3   pelvis, did that seem to be a good thing and

   4   something that made the Prolift® a product that you

   5   would want to use in your patients?

   6                      MR. JOHNSON:      Object to the form.

   7          A.     Well, I'm not really sure exactly what

   8   that means and what the significance of it is.

   9                      And I didn't necessarily rely on

 10    this -- this pamphlet to help me decide whether or

 11    not this was something I wanted to use for my

 12    patients.

 13           Q.     (BY MR. FARRELL)       Doctor, if you could

 14    turn your attention, please, to Page Number 5 under

 15    the heading "PERFORMANCE" towards the bottom.                 It

 16    sets out that, "Animal studies show that

 17    implantation of GYNECARE GYNEMESH PS mesh elicits a

 18    minimum to slight inflammatory reaction, which is

 19    transient and is followed by a deposition of a thin

 20    fibrous layer of tissue which can grow through the

 21    interstices of the mesh, thus incorporating the mesh

 22    into adja- -- adjacent tissue."

 23                       Do you see that, Doctor?

 24           A.     Yes.

Golkow Litigation Services                                          Page 124
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 126 of 157
                         Mark L. Lobaugh, M.D.

   1          Q.     Did you presume that Ethicon had clinical

   2   data to support those statements and claims about

   3   the mesh and how it would actually behave in use?

   4          A.     Well, clinical data or some type of

   5   laboratory data to -- for them to make the

   6   assertion.

   7                      Again, anything they say in this

   8   pamphlet, I would expect that they would have some

   9   reason for saying this.

 10           Q.     And with regards to the "minimum to slight

 11    inflammatory reaction," do you believe that

 12    information to be true?

 13           A.     I do believe that there's an inflammatory

 14    reaction caused by any foreign body placed in the --

 15    in the body.

 16           Q.     Okay.    Did Ethicon ever inform you that

 17    they were aware that the mesh would not cause a

 18    minimum to slight inflammatory reaction which is

 19    transient in all patients, but that, in fact, they

 20    knew that in all patients, the inflammatory reaction

 21    would be ongoing, and for some patients the

 22    inflammatory reaction would be severe?

 23                       MR. JOHNSON:      Object to the form.

 24           A.     Some patients or all patients?

Golkow Litigation Services                                          Page 125
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 127 of 157
                         Mark L. Lobaugh, M.D.

   1          Q.     (BY MR. FARRELL)       Some.

   2          A.     No, Ethicon never informed me of that.

   3          Q.     Doctor, would it be true that the -- the

   4   body's foreign body response would be ongoing as

   5   long as the foreign body mesh is still present?

   6                      MR. JOHNSON:      Object to the form.

   7          A.     Well, not necessarily.         I mean, mesh is

   8   used in many parts of the body for surgery and

   9   there's not necessarily a continuing inflammatory

 10    reaction.

 11                       I mean, mesh is used for abdominal

 12    hernia repairs.

 13                       Mesh is used for sacrospinous

 14    fixation.

 15                       We use mesh for laparoscopic Burch

 16    procedures.

 17                       So it doesn't necessarily mean that

 18    there's going to be an ongoing inflammatory

 19    response.

 20           Q.     (BY MR. FARRELL)       But there could be,

 21    correct?

 22                       MR. JOHNSON:      Object to the form.

 23           A.     There could be.

 24           Q.     (BY MR. FARRELL)       And, Doctor, you saw the

Golkow Litigation Services                                          Page 126
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 128 of 157
                         Mark L. Lobaugh, M.D.

   1   language regarding the thin fibrous layer of tissue,

   2   correct?

   3          A.     Correct.

   4          Q.     And if that's a common awareness that for

   5   some patients a thick hard layer of tissue would

   6   grow across the mesh, which would cause pain and

   7   other complications, would you have wanted to be

   8   told that?

   9                      MR. JOHNSON:      Object to the form.

 10           A.     Well, pain and complications is already a

 11    known complication of -- of the mesh, and that's

 12    already in the informed consent, and that's part of

 13    the -- just the graft rejection is a rejection by an

 14    inflammatory response or an immune rejection.

 15                       So I think -- you know, again, how

 16    many patients?       Is it 40 percent or 60 percent?

 17                       My understanding was that it was an

 18    unusual -- and in my experience, it was a very

 19    unusual occurrence.

 20           Q.     (BY MR. FARRELL)       But the language set out

 21    in the IFU refers to a thin fibrous layer of tissue,

 22    whereas they had knowledge that there would be, in

 23    some patients, a thick hard layer of tissue that

 24    would grow across the mesh.

Golkow Litigation Services                                          Page 127
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 129 of 157
                         Mark L. Lobaugh, M.D.

   1                      Is that something that you would have

   2   wanted to have known?

   3                      MR. JOHNSON:      Object to the form.

   4          A.     Well, I think I already did know it.             I

   5   mean, I already knew that that happened in some

   6   patients.

   7                      And, again, that's part of the

   8   informed consent for rejection of the -- the mesh

   9   and -- and scarring, which could potentially cause

 10    pain and would potentially have to be removed.

 11           Q.     (BY MR. FARRELL)       Doctor, there's the

 12    statement that, "The mesh remains soft and pliable."

 13                       (Phone interruption.)

 14           Q.     (BY MR. FARRELL)       Do you see that?

 15           A.     (Examined exhibit.)

 16           Q.     Second-to-last sentence?

 17           A.     Which page?

 18           Q.     Page 5 still.

 19           A.     Okay.    Yeah, I see it.

 20           Q.     Did you assume that when Ethicon made that

 21    statement regarding the mesh remaining soft and

 22    pliable in actual use, did you believe that they had

 23    clinical data to support that and that that was a

 24    truthful statement?

Golkow Litigation Services                                          Page 128
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 130 of 157
                         Mark L. Lobaugh, M.D.

   1          A.     Or laboratory.      Some -- some reason why

   2   they can make that statement.            I would assume they

   3   have -- whether it's laboratory or clinical.

   4          Q.     Was it important to you that, according to

   5   Ethicon, the Prolift® mesh would remain soft and

   6   pliable in your patients' vaginal tissue?

   7                      MR. JOHNSON:      Object to the form.

   8          A.     I mean, I'm not really sure that I ever

   9   really thought about whether or not it remained soft

 10    and pliable.

 11           Q.     (BY MR. FARRELL)       Doctor, if you were

 12    informed that, in fact, the mesh does not remain

 13    soft and pliable, but in many patients can become

 14    rigid and hard and as a result cause problems, would

 15    that have been important to you to know?

 16                       MR. JOHNSON:      Object to the form.

 17           A.     Well, again, I want to know what the --

 18    what the frequency of that is, how often does that

 19    happen, and why does it happen, and to be able to

 20    let the patient know that this is a potential risk,

 21    and as a result of that, may have to be removed.

 22                       But, again, the informed consent

 23    already covers scarring and potential reaction and

 24    potential removal.         So I felt like -- like the -- we

Golkow Litigation Services                                          Page 129
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 131 of 157
                         Mark L. Lobaugh, M.D.

   1   were telling the patients that this is a

   2   possibility, but a low possibility.

   3                      Now, if it turns out that it's a much

   4   higher possibility and -- than -- than what -- what

   5   we were -- what I was led to believe, then that

   6   certainly is important information to know.

   7          Q.     (BY MR. FARRELL)       Well, Doctor, if we can

   8   turn your attention to page 6 under "Warnings and

   9   Precautions."

 10           A.     (Examined exhibit.)

 11           Q.     The fourth bullet point sets out, "Avoid

 12    placing excessive tension on the mesh implant during

 13    handling."

 14                       Do you see that?

 15           A.     Yes.

 16           Q.     Were you ever provided with any

 17    information from Ethicon regarding a quantification

 18    for how much tension would be considered excessive

 19    when you were implanting the Prolift® product?

 20           A.     Well, we -- we kept it tension-free, so

 21    there was no tension in the -- the arms of the mesh.

 22                       So basically, no tension was the

 23    correct tension.

 24           Q.     From the information that you received

Golkow Litigation Services                                          Page 130
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 132 of 157
                           Mark L. Lobaugh, M.D.

   1   from Ethicon, was it your understanding that once

   2   the mesh was implanted inside the body, there would

   3   be some contraction and tension and that would

   4   actually be a good thing that would help the

   5   Prolift® operate properly?

   6          A.     Yes.

   7          Q.     Did anyone from Ethicon ever indicate to

   8   you that they believed placing any tension on the

   9   mesh once it was inside the body would actually be

 10    reason to cause harm to the patient?

 11                        MR. JOHNSON:     Object to the form.

 12           A.     No.

 13           Q.     (BY MR. FARRELL)       Doctor, in reviewing the

 14    IFU document, is there anything contained in the IFU

 15    that describes or instructs the physician regarding

 16    any surgical technique to be utilized if excision or

 17    removal of the mesh is necessary?

 18           A.     (Examined exhibit.)        In reviewing the

 19    document, I do not see any.

 20           Q.     Doctor, regarding any decision to

 21    recommend surgery for excision or removal of the

 22    Prolift® product, were you left to your own

 23    judgment, based upon the fact that Ethicon provided

 24    no instructions on the best way to remove the

Golkow Litigation Services                                          Page 131
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 133 of 157
                           Mark L. Lobaugh, M.D.

   1   product, if necessary?

   2          A.     Yes.

   3          Q.     And if Ethicon had information in its

   4   possession regarding the advisability of undertaking

   5   an excision or removal surgery of the Prolift®,

   6   would you have liked to have had that information

   7   available to you?

   8                       MR. JOHNSON:     Object to the form.

   9          A.     Yes.

 10           Q.     (BY MR. FARRELL)       Was any information

 11    regarding the effectiveness and risks of repair

 12    surgery ever provided to you by Ethicon regarding

 13    the Prolift®?

 14           A.     Can you repeat the question?

 15           Q.     Did Ethicon ever provide you with any

 16    information regarding the effectiveness and risks of

 17    repair surgery, excision surgery, relating to the

 18    Prolift® product?

 19           A.     No.    No.

 20                        (Deposition Exhibit 14 marked for

 21                         identification.)

 22                        MR. FARRELL:     Would you please hand

 23    the doctor Exhibit 14.

 24                        MS. HARRIS:     You got it?

Golkow Litigation Services                                          Page 132
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 134 of 157
                         Mark L. Lobaugh, M.D.

   1                      THE WITNESS:      Uh-huh.

   2                      MS. HARRIS:      He's got it.

   3          Q.     (BY MR. FARRELL)       Doctor, you made

   4   reference earlier to being provided patient

   5   brochures from the Ethicon representative that

   6   interacted with you.

   7                      Do you recall that testimony?

   8          A.     Yes.

   9          Q.     Does Exhibit 14 look familiar to you

 10    regarding a brochure that would have been provided

 11    to you to pass on to your patients?

 12           A.     No, it does not.       But I can't say this was

 13    not one that they gave me.           It's just I -- I don't

 14    remember.

 15           Q.     I'll represent to you that this is one of

 16    the brochures that was in circulation at the time of

 17    your surgery upon Mrs. Dalberg in 2007.

 18           A.     It's very likely, then, this is the one

 19    that I would have used.

 20           Q.     And, Doctor, I believe you indicated that

 21    you did provide brochures to your patients; is that

 22    correct?

 23           A.     Correct.

 24           Q.     And, Doctor, did you presume that these

Golkow Litigation Services                                          Page 133
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 135 of 157
                         Mark L. Lobaugh, M.D.

   1   brochures that were provided to you by Ethicon would

   2   include truthful and accurate information concerning

   3   the Prolift® procedure?

   4          A.     Yes.

   5          Q.     And did you presume that Ethicon would be

   6   providing fair and balanced information about the

   7   Prolift®?

   8          A.     Yes.

   9          Q.     Meaning any positive asp- -- and negative

 10    aspects for your patients?

 11           A.     Well, I would like to say they would

 12    pro- --

 13                       MR. JOHNSON:      Object to the form.

 14           A.     I would like to say they would provide

 15    honest information.

 16           Q.     (BY MR. FARRELL)       Doctor, if I could

 17    direct your attention to page 10 of the I- -- of the

 18    patient brochure.

 19           A.     (Complied.)

 20           Q.     There is the heading where it says "What

 21    is GYNECARE PROLIFT?"

 22                       Do you see that, Doctor?

 23           A.     Yes.

 24           Q.     And underneath it, it says -- or sets out,

Golkow Litigation Services                                          Page 134
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 136 of 157
                         Mark L. Lobaugh, M.D.

   1   "A revolutionary surgical procedure using GYNECARE

   2   PROLIFT employs a specially designed supportive soft

   3   mesh placed in the pelvis to restore pelvic

   4   support."

   5                      Do you see that, Doctor?

   6          A.     Yes.

   7          Q.     When you see that information, did you

   8   presume that Ethicon was providing truthful

   9   information when they stated that the Prolift® used

 10    a specially designed supportive soft mesh?

 11                       MR. JOHNSON:      Object to the form.

 12           A.     Yes.

 13           Q.     (BY MR. FARRELL)       If we go to page 13,

 14    Doctor.

 15           A.     (Complied.)     Okay.

 16           Q.     And under "What are the risks," it sets

 17    out, "All surgical procedures present some --

 18    present some risks.         Although rare, complications

 19    associated with the procedure . . ." and it sets out

 20    the complications.

 21                       Do you see that, Doctor?

 22           A.     Yes.

 23           Q.     And when Ethicon made that representation

 24    in the brochure that complications with the product

Golkow Litigation Services                                          Page 135
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 137 of 157
                         Mark L. Lobaugh, M.D.

   1   were rare, did you believe that they were

   2   representing truthful information based on all the

   3   data that they had available to them?

   4                      MR. JOHNSON:      Object to --

   5          A.     Yes.

   6                      MR. JOHNSON:      -- object to the form.

   7          Q.     (BY MR. FARRELL)       And when Ethicon made

   8   that statement regarding complications being rare,

   9   did you presume that they had clinical data that

 10    proved that to be a true statement?

 11           A.     Yes.

 12           Q.     Doctor, earlier you gave some testimony

 13    relating to the Operative Report of August 29th,

 14    2007, of Exhibit 9.

 15                       Do you recall that testimony?

 16                       (Phone interruption.)

 17           A.     What exact- -- I don't recall the

 18    testimony that I gave.

 19           Q.     (BY MR. FARRELL)       Well, just -- you -- I

 20    believe you indicated, correct me if I'm wrong, that

 21    you had the opportunity to read over the Operative

 22    Report as part of your preparation for today's

 23    deposition?

 24           A.     Yes.

Golkow Litigation Services                                          Page 136
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 138 of 157
                         Mark L. Lobaugh, M.D.

   1          Q.     Okay.    And based upon your review of the

   2   report, were there any complications during your

   3   surgical procedure with Mrs. Dalberg?

   4          A.     I did not notice any complications in the

   5   report.     So, no, I didn't see any.

   6          Q.     And after having reviewed your Operative

   7   Report and with the information that's contained

   8   within the Instructions For Use, do you believe that

   9   you performed the Prolift® implantation surgery

 10    correctly on August 29th, 2007?

 11           A.     Yes.

 12                       MR. FARRELL:      All right, Doctor.

 13    That's all the questions I have for now.

 14                       I'll reserve the remainder of my time.

 15    Thank you.

 16                       MR. JOHNSON:      Let's go off the record.

 17                       THE VIDEOGRAPHER:       Going off the

 18    record.     Time is 4:26.

 19                       (A recess was taken from 4:26 p.m. to

 20                         4:31 p.m.)

 21                       THE VIDEOGRAPHER:       Back on the record.

 22    Time is 4:31.

 23                       (Deposition Exhibit 15 marked for

 24                         identification.)

Golkow Litigation Services                                          Page 137
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 139 of 157
                         Mark L. Lobaugh, M.D.

   1                          FURTHER EXAMINATION

   2   BY MR. JOHNSON:

   3          Q.     Doctor, could you take a look at what

   4   we've marked as Exhibit Number 15, which is a

   5   June 5th, 2012, letter from Ethicon to healthcare

   6   providers?

   7          A.     Okay.

   8          Q.     Do you know whether you've seen that

   9   letter before?

 10           A.     I may have.

 11           Q.     There was reference by counsel that

 12    somehow the Prolift® was, quote, "pulled off the

 13    market," end quote, and I'd like for you to take

 14    a look at --

 15                       MR. FARRELL:      Form.

 16           Q.     (BY MR. JOHNSON)       -- the third paragraph

 17    of Exhibit Number 15 and read that to yourself.

 18           A.     Okay.

 19                       MR. FARRELL:      Objection to form.

 20           Q.     (BY MR. JOHNSON)       Looking at the third

 21    paragraph, does -- what does that indicate to you as

 22    to whether or not Ethicon made a decision to stop

 23    selling the product, decommercialize the product?

 24           A.     What's the question?

Golkow Litigation Services                                          Page 138
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 140 of 157
                           Mark L. Lobaugh, M.D.

   1          Q.     Does -- and also, if you could take a look

   2   at the fifth paragraph.

   3          A.     Okay.

   4          Q.     Could you just read the first two

   5   sentences of the fifth paragraph of the letter.

   6          A.     "We want to emphasize that we continue to

   7   have confidence" --

   8                       MR. FARRELL:     Objection.

   9          A.     -- "in the safety and efficacy of these

 10    products.      This is not a product recall."

 11           Q.     (BY MR. JOHNSON)       And then in look- --

 12    having looked at the third paragraph as well, does

 13    it appear that the company made a decision to

 14    decommercialize their product or just stop selling

 15    it?

 16           A.     Yeah, it seems like it was a commercial

 17    decision.

 18                        MR. FARRELL:     Objection to form.

 19           Q.     (BY MR. JOHNSON)       All right.      Is there

 20    anything in that letter that you've had a chance to

 21    review that indicates to you that this was somehow

 22    pulled off the market?

 23           A.     No.

 24                        (Deposition Exhibits 6 - 12

Golkow Litigation Services                                          Page 139
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 141 of 157
                           Mark L. Lobaugh, M.D.

   1                        referenced.)

   2          Q.     (BY MR. JOHNSON)       Doctor, if you could

   3   take a look at records, pages -- or numbers --

   4   Exhibits 6 through 12.          I think you've already had a

   5   chance to look at them.          You probably don't have to

   6   look at them again.         I just want to authenticate

   7   these records.

   8          A.     (Examined exhibit.)

   9          Q.     Do the Exhibits 6 through 12, which are

 10    the medical records, appear to be true and correct

 11    copies of medical records pertaining to your care

 12    and treatment of Ms. Dalberg in late August, early

 13    September 2007?

 14           A.     Yes.

 15           Q.     Do you have any reason to believe these

 16    records are unreliable?

 17           A.     No.

 18           Q.     Are these records that would have been

 19    maintained -- kept and maintained by the hospital in

 20    the ordinary course --

 21           A.     Yes.

 22           Q.     -- of their business?

 23           A.     Yes.

 24           Q.     And are there records that you've made

Golkow Litigation Services                                          Page 140
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 142 of 157
                         Mark L. Lobaugh, M.D.

   1   entries on, records in which the entries were made

   2   at or about the time of the occurrence?

   3          A.     Yes.

   4          Q.     All right.     There was a question by

   5   counsel about the need to have the Prolift® mesh lie

   6   flat in the abdomen when it was placed.

   7          A.     In the abdomen or vagina?

   8          Q.     In -- well, in the vagina -- strike that.

   9                      Let me ask you the question.

 10                       When you placed the -- the Prolift®

 11    during the pelvic organ prolapse surgery, did you

 12    lie it flat?

 13           A.     Yes.

 14           Q.     And why did you do that?

 15           A.     Well, I just -- again, I'm trying to

 16    recreate that tent to hold the rectum in place or

 17    recreate the hammock to hold the bladder in place,

 18    so you want it flat.

 19           Q.     You mentioned that you had stopped using

 20    the Prolift® and then started using a Boston

 21    Scientific product.

 22           A.     Well, I went from -- I've used AMS.             I use

 23    Boston Scientific.         I kind of experimented with all

 24    of them.

Golkow Litigation Services                                          Page 141
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 143 of 157
                           Mark L. Lobaugh, M.D.

   1          Q.     And my question is:        Did you stop using

   2   the Prolift® because of concerns you had regarding

   3   safety or effective- -- effectiveness of that

   4   product?

   5          A.     No.

   6          Q.     Then I don't know if counsel mentioned

   7   this or -- I just want to make sure that the

   8   record's clear.

   9                       The company produced information

 10    regarding training -- to -- to plaintiffs' counsel

 11    regarding trainings that you had with respect to

 12    their products.

 13           A.     Okay.

 14           Q.     And he referenced the training you had in

 15    March of 2007 at -- at South Miami.

 16           A.     Um-hum.

 17           Q.     And he referenced the training at

 18    Metroplex Hospital in May of 2007.

 19           A.     Um-hum.

 20           Q.     According to the information we provided

 21    to plaintiffs' counsel, you also had training in

 22    TVT® and TVT-O in May of 2002 in Overland Park.

 23           A.     Yes.

 24           Q.     Do you recall that?

Golkow Litigation Services                                          Page 142
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 144 of 157
                         Mark L. Lobaugh, M.D.

   1          A.     Yes.

   2          Q.     At Overland Park Regional Hospital?

   3          A.     Yes.

   4          Q.     When you had that training, did you --

   5   could you tell the jury what kind of training you

   6   received when you had the TVT-O and TVT® training,

   7   and tell them what that means?

   8          A.     Well, back -- again, generally speaking,

   9   it included a didactic session discussing the -- the

 10    benefits of the mid-urethral sling and discussed the

 11    insertion of it and probably had some instructional

 12    videos.

 13                       And then following that, there was

 14    probably some kind of cadaver lab where we actually

 15    went in and got hands-on experience in placing the

 16    TVT®.

 17           Q.     Does TVT® stand for tension-free vaginal

 18    tape?

 19           A.     Transvaginal tape.

 20           Q.     All right.     And then after 2000 -- after

 21    that training that you had in the TVT® and TVT-O in

 22    2002, did you start putting in Ethicon mid-urethral

 23    slings?

 24           A.     I didn't really start doing the TVT® for a

Golkow Litigation Services                                          Page 143
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 145 of 157
                         Mark L. Lobaugh, M.D.

   1   while after that because it really wasn't widely --

   2   it wasn't used widely where I was at.              And the

   3   initial practice that I was at -- I was at when I

   4   went to that course, the urologists were doing all

   5   of the sling procedures.

   6                      So although I had wanted to use it,

   7   it -- I wasn't in a situation where it was part of

   8   my practice at that point.

   9          Q.     At some point in time, did you use the TVT®

 10    and TVT-O manufactured by Ethicon?

 11           A.     Yes.

 12           Q.     Approximately how many of those slings did

 13    you put in?

 14           A.     I did a lot of slings.         Almost every time

 15    we did a vaginal vault reconstruction, it included a

 16    TVT® or TOT.

 17           Q.     Doctor, when we take a look at the consent

 18    form that you prepared, which is the Exhibit

 19    Number 7, and specifically the last two pages of

 20    Exhibit Number 7, the Pelvic Reconstruction Consent,

 21    those two pages are pages that you -- you and your

 22    office prepared; is that right?

 23           A.     Correct.

 24           Q.     My question --

Golkow Litigation Services                                          Page 144
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 146 of 157
                           Mark L. Lobaugh, M.D.

   1                       MR. FARRELL:     Objection.

   2          Q.     (BY MR. JOHNSON)       My question is:       How did

   3   you go about preparing your own consent form that's

   4   represented in this Pelvic Reconstruction Consent?

   5                       MR. FARRELL:     Objection.

   6          A.     This consent form, I believe, was given to

   7   me from one of the courses that I attended, and so

   8   I -- I essentially took the consent form that was

   9   being used by one of the universities and sort of

 10    modified it to -- tailored it to our needs, our

 11    specific needs.

 12           Q.     (BY MR. JOHNSON)       Did you rely on the IFU

 13    regarding Prolift® at all in preparing this consent

 14    form?

 15           A.     No.

 16           Q.     You mentioned that -- or strike that.

 17                        I think you mentioned that you noted

 18    that your practice, you were getting a higher rate

 19    of exposure with mesh products than the rate that

 20    you'd been told?

 21           A.     Higher rate of erosions.

 22           Q.     Okay.    Erosions.

 23                        And my question is:       In your clinical

 24    experience, did you think that you were getting a

Golkow Litigation Services                                          Page 145
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 147 of 157
                           Mark L. Lobaugh, M.D.

   1   higher rate of erosions with the Prolift® as opposed

   2   to the other meshes?

   3          A.     No.

   4          Q.     What was the -- what was the rate that

   5   you -- when you first started using the products,

   6   meshes of all kinds from different companies, what

   7   was the exposure rate that you -- or erosion rate

   8   you were expecting?

   9          A.     You know, I can't remember.          I --

 10                        MR. FARRELL:     Objection.

 11           A.     -- I think it was around 5 percent, and I

 12    felt like I was seeing a lot more than that.

 13           Q.     (BY MR. JOHNSON)       And were you able to put

 14    a percentage on how much more you were seeing?

 15           A.     I think I was seeing around 20 percent.

 16    So -- and a lot of them were very minor, and it

 17    just -- it just took a little bit of trimming and

 18    then re- -- and then closing up the -- the vaginal

 19    tissue over the trim, and that seemed to take care

 20    of it.

 21                        But it did seem like it was, in my

 22    mind, higher than what was being broadcasted to me

 23    by the -- by the products.

 24           Q.     These erosions that you're -- that you saw

Golkow Litigation Services                                          Page 146
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 148 of 157
                         Mark L. Lobaugh, M.D.

   1   through the vaginal tissue, were they related to --

   2   mainly to TV- -- to the mid-urethral slings or to

   3   the mesh used for pelvic organ prolapse?               Was one

   4   more prominent?

   5          A.     Very rarely --

   6                      MR. FARRELL:      Objection.

   7          A.     -- did I see an erosion from the

   8   mid-urethral slings.         That was a very uncommon

   9   event.

 10                       It was more of the posterior.           It

 11    seemed to be the posterior repair which had more of

 12    the erosions.

 13           Q.     (BY MR. JOHNSON)       All right.      Doctor, if

 14    you could take a look at Exhibit 14 again, which is

 15    the patient brochure.

 16           A.     (Examined exhibit.)

 17           Q.     As you sit here today, are you able to say

 18    under oath that that specific brochure was available

 19    in your office at the time that Ms. Dalberg would

 20    have been getting her informed consent?

 21           A.     I cannot say that.

 22           Q.     All right.     Doctor, just in wrapping up,

 23    did you believe -- or strike that.

 24                       What was your belief as to the

Golkow Litigation Services                                          Page 147
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 149 of 157
                         Mark L. Lobaugh, M.D.

   1   clinical experience that your patients generally had

   2   with Prolift®?

   3          A.     Generally --

   4                      MR. FARRELL:      Objection.

   5          A.     -- I thought it was a favorable

   6   experience.      I thought most of the patients were --

   7   were happy with the procedure and most of the

   8   patients got benefit from it.

   9          Q.     (BY MR. JOHNSON)       Did you draw any

 10    conclusions as to whether or not patients had

 11    improved quality of life after having the Prolift®

 12    surgery for their prolapse?

 13           A.     I felt -- I felt like --

 14                       MR. FARRELL:      Objection.

 15           A.     -- most of them did.

 16           Q.     (BY MR. JOHNSON)       And then when you -- at

 17    the time that you implanted the Prolift® mesh into

 18    Ms. Dalberg, was it your belief that the benefits

 19    outweighed the risks?

 20           A.     Yes.

 21                       But that wasn't my decision.           It was

 22    the patient's decision, and the patient had to make

 23    that decision for themself.

 24                       And, you know, we -- again, we

Golkow Litigation Services                                          Page 148
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 150 of 157
                         Mark L. Lobaugh, M.D.

   1   discussed the risks and the benefits.              She had

   2   already had one repair, traditional repair, that

   3   failed.

   4                      So, I mean, these were her options --

   5   any patient's options, and they ultimately have to

   6   make that decision.         It really doesn't matter what I

   7   think.      It's really what they decide for their own

   8   personal healthcare.

   9          Q.     In your hands, Doctor, do you have an

 10    opinion whether the Prolift® was safe and effective

 11    for the treatment of pelvic organ prolapse in your

 12    patients?

 13                       MR. FARRELL:      Objection.

 14           A.     I don't really have an opinion on that

 15    because, again, that's beyond -- that -- that type

 16    of question has to be studied by people who do these

 17    studies, and they have to come up with the answers

 18    on those.

 19                       I felt the product was a reasonable

 20    way to take care of the problem, and I used the

 21    product and I thought it was a good concept, and it

 22    doesn't seem to have worked out because it's not

 23    available anymore, and my only -- my only conclusion

 24    is that with clinical experience, they have shown

Golkow Litigation Services                                          Page 149
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 151 of 157
                         Mark L. Lobaugh, M.D.

   1   that it's not safe to use anymore, and that's why

   2   it's not used anymore.

   3          Q.     (BY MR. JOHNSON)       Do you have any

   4   knowledge to support the state- -- the statement

   5   that the Prolift® is not safe to use, any clinical

   6   data?

   7          A.     The -- no.     The only -- again, I'm not

   8   gonna analyze all ten papers that are out there.

   9                      But the -- the academicians who are

 10    looking at this and making their recommendations

 11    have said -- have come out and said, based on that

 12    FDA -- and as -- by that FDA recommendation, that

 13    it's not to be the first choice.             It's to be used in

 14    certain situations, so . . .

 15           Q.     All right.

 16                       MR. JOHNSON:      Thank you.      That's all

 17    the questions that I have, Doctor.

 18                       MR. FARRELL:      I have no further

 19    questions.      Thank you.

 20                       THE VIDEOGRAPHER:       This concludes the

 21    deposition of Dr. Mark Lobaugh.            Going off the

 22    record.     Time is 4:45.

 23                       (Off the video record.)

 24                       MR. JOHNSON:      Thanks, Doctor.

Golkow Litigation Services                                          Page 150
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 152 of 157
                         Mark L. Lobaugh, M.D.

   1                      THE COURT REPORTER:        Would you like

   2   the Doctor to read and sign?

   3                      MS. HARRIS:      Yes.   And you can send

   4   the original to me, and I'll get it to him.

   5

   6                      (Deposition concluded at 4:45 p.m.,

   7                       September 26, 2018.)

   8

   9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

Golkow Litigation Services                                          Page 151
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 153 of 157
                         Mark L. Lobaugh, M.D.

   1                        CHANGES AND SIGNATURE

   2   WITNESS NAME:       MARK L. LOBAUGH, M.D.

   3   DATE:     DATE, 2018

   4   PAGE/LINE          CHANGE                             REASON

   5   ____________________________________________________

   6   ____________________________________________________

   7   ____________________________________________________

   8   ____________________________________________________

   9   ____________________________________________________

 10    ____________________________________________________

 11    ____________________________________________________

 12    ____________________________________________________

 13    ____________________________________________________

 14    ____________________________________________________

 15    ____________________________________________________

 16    ____________________________________________________

 17    ____________________________________________________

 18    ____________________________________________________

 19    ____________________________________________________

 20    ____________________________________________________

 21    ____________________________________________________

 22    ____________________________________________________

 23    ____________________________________________________

 24    ____________________________________________________

Golkow Litigation Services                                          Page 152
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 154 of 157
                         Mark L. Lobaugh, M.D.

   1           I, MARK L. LOBAUGH, M.D., have read the
   2   foregoing deposition and hereby affix my signature
   3   that same is true and correct, except as noted
   4   above.
   5

                       ____________________________
   6

                            MARK L. LOBAUGH, M.D.
   7

       THE STATE OF __________)
   8

       COUNTY OF _____________)
   9

 10            Before me, ___________________________, on
 11    this day personally appeared MARK L. LOBAUGH, M.D.,
 12    known to me (or proved to me under oath or through
 13    ___________________________) (description of
 14    identity card or other document) to be the person
 15    whose name is subscribed to the foregoing instrument
 16    and acknowledged to me that they executed the same
 17    for the purposes and consideration therein
 18    expressed.
 19            Given under my hand and seal of office this
 20    __________ day of ________________________, 2018.
 21

 22                                ___________________________
 23                                NOTARY PUBLIC IN AND FOR
 24                                THE STATE OF _______________

Golkow Litigation Services                                          Page 153
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 155 of 157
                         Mark L. Lobaugh, M.D.

   1               UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
   2                        AT CHARLESTON
   3   __________________________
   4   IN RE: ETHICON, INC.,      ) Master File No.
       PELVIC REPAIR SYSTEM       ) 2:12-MD-02327
   5   PRODUCTS LIABILITY         )
       LITIGATION,                ) MDL No. 2327
   6                              )
                                  ) HON. JOSEPH R. GOODWIN,
   7                              ) U.S. DISTRICT JUDGE
                                  )
   8   _______________________    ) _____________________
                                  )
   9   REBECCA DALBERG, ET AL,    )
                                  )
 10          Plaintiffs,          )
                                  ) Case No.: 2:13-cv-09725
 11    v.                         )
                                  )
 12    ETHICON, INC., ET AL.,     )
                                  )
 13          Defendants.          )
       __________________________
 14
 15
 16                     REPORTER'S CERTIFICATE
 17            ------------------------------------------
 18               DEPOSITION OF MARK L. LOBAUGH, M.D.
 19                        TAKEN DATE, 2018
 20            ------------------------------------------
 21
 22          I, Karen L. D. Schoeve, Certified Shorthand
 23    Reporter, Registered Diplomate Reporter, Certified
 24    Realtime Reporter, and Realtime Systems

Golkow Litigation Services                                          Page 154
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 156 of 157
                         Mark L. Lobaugh, M.D.

   1   Administrator, residing in the State of Texas, do

   2   hereby certify that the foregoing proceedings were

   3   reported by me and that the foregoing transcript

   4   constitutes a full, true, and correct transcription

   5   of my stenographic notes, to the best of my ability

   6   and hereby certify to the following:

   7           That the witness, MARK L. LOBAUGH, M.D., was

   8   duly sworn by the officer and that the transcript of

   9   the oral deposition is a true record of the

 10    testimony given by the witness;

 11            That the original deposition was delivered to

 12    JEFFREY R. JOHNSON, custodial attorney;

 13            That a copy of this certificate was served on

 14    all parties and/or the witness shown herein on

 15    __________________________.

 16            I further certify that pursuant to FRCP No.

 17    30(f)(i) that the signature of the deponent was

 18    requested by the deponent or a party before the

 19    completion of the deposition and the signature is to

 20    be returned within 30 days from date of receipt of

 21    the transcript.

 22            If returned, the attached Changes and

 23    Signature Page contains any changes and the reasons

 24    therefore;

Golkow Litigation Services                                          Page 155
Case 6:20-cv-00030-ADA-JCM Document 67-2 Filed 06/26/20 Page 157 of 157
                         Mark L. Lobaugh, M.D.

   1           I further certify that I am neither counsel
   2   for, related to, nor employed by any of the parties
   3   in the action in which this proceeding was taken,
   4   and further that I am not financially or otherwise
   5   interested in the outcome of the action.
   6                  Subscribed and sworn to on this the 10th
   7   day of October, 2018.
   8
   9
 10
 11    ___________________________________
       Karen L. D. Schoeve, CSR, RDR, CRR
 12    Realtime Systems Administrator
       NCRA Certification Exp. 09/30/18
 13    Golkow Litigation Services
       Firm Registration No. 690
 14    One Liberty Place
       1650 Market Street, Suite 5150
 15    Philadelphia, Pennsylvania 19103
       T:    877.370.3377
 16    F:    917.591.5672
       www.golkow.com
 17
 18
 19
 20
 21
 22
 23
 24

Golkow Litigation Services                                          Page 156
